Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 1 of 23 PageID #: 37

0
9 0STATES        0DISTRICT
                             0COURT    9 0
    0DISTRICT  0OF        0NEW0YORK 0
UNITED

0000000000000000000000000000000000000x00
 EASTERN

0                                                                           100
JANINA
   0SUAREZ, 9 0Individually
                             7!""#0and   !0on    %&'!"(0of$(0 1100
                                                    $0behalf
$)'&*+0similarly
others   +,"!*"#0situated,
                      +)!)&0                                            :10JURY
                                                                               23456748   9:6DEMANDED
                                                                                               ;<=9>;<;6
                                                                            10
                                                                                      TRIAL
                                    -"!)((0
                                    Plaintiff,
                                                                            10
                     !.!+)0                                             10 ANSWER
                     -against-
                                                                            10 9>?     @<46AND
                                                                                  AB3>7<4A:98
                                                                                             9>;66666666666666666666
                                                                                                       =?0
  0ZAHEDI,
              / 0MD,    00                                            10 COUNTERCLAIMS
TOORAJ
                                                                            10 Civil
                                                                                  7"0Action
                                                                                        C)$0No.$800021-CV-1887
                                                                                                       DEFE3340
                                         &(&!)80                        10 (AMD)(JRC)
                                                                                  G0H  GH 0
                                         Defendant.
                                                                            10
                                                                               6
0000000000000000000000000000000000000x00
          &(&!)0TOORAJ
          Defendant,         0ZAHEDI,/ 0MD,     00by  %#0his
                                                                      '+0attorneys,
                                                                             !))$*&#+0Garfunkel
                                                                                        I!*(J&"0Wild,"0P.C.,
                                                                                                            -880for($*0his
                                                                                                                         '+0
F&*(&0Answer
Verified    +K&*0to)$0the)'&0Plaintiff
                                -"!)((0JANINA
                                              0SUAREZ's 9 L+0Verified
                                                                         F&*(&0Complaint,
                                                                                    $,M"!)0dated
                                                                                                !)&0April
                                                                                                        M*"038,02021
                                                                                                                   D2DE0(the
                                                                                                                        G)'&0
N$,M"!)OH0alleges
"Complaint"),       !""&.&+0as!+0(follows:
                                    $""$K+10
                                         >9734<6BP69A78B>6
                                             NATURE OF ACTION

        E8Q Neither
        1.          &)'&*0admits
                           !,)+0nor
                                    $*0denies
                                        &&+0the
                                                )'&0statements
                                                    +)!)&,&)+0made
                                                                  ,!&0in0paragraph
                                                                            M!*!.*!M'01E0of$(0the
                                                                                              )'&0Complaint
                                                                                                  $,M"!)0as!+0
)'&#0assert
they !++&*)0a!0"legal
                 &.!"0Cconclusion
                        $C"+$0to)$0which
                                      K'C'0no
                                            $0*response
                                                  &+M$+&0is+0necessary.
                                                               &C&++!*#800To$0the
                                                                                )'&0&extent
                                                                                      )&)0that
                                                                                            )'!)0the
                                                                                                 )'&0statements
                                                                                                     +)!)&,&)+0
,!&0in0paragraph
made      M!*!.*!M'01E0of$(0the
                              )'&0Complaint
                                  $,M"!)0contain
                                               C$)!0any
                                                        !#0allegations
                                                               !""&.!)$+0to)$0which
                                                                                K'C'0a!0response
                                                                                          *&+M$+&0is+0needed,
                                                                                                        &&&0
&(&!)0denies
Defendant   &&+0the)'&0allegations
                          !""&.!)$+0made
                                      ,!&0in0paragraph
                                                M!*!.*!M'01E0of$(0the
                                                                   )'&0Complaint.
                                                                       $,M"!)80
        D8Q Neither
         2.         &)'&*0admits
                           !,)+0nor
                                    $*0denies
                                        &&+0the
                                                )'&0statements
                                                    +)!)&,&)+0made
                                                                  ,!&0in0paragraph
                                                                            M!*!.*!M'02D0of$(0the
                                                                                              )'&0Complaint
                                                                                                  $,M"!)0as!+0
)'&#0assert
they !++&*)0a!0"legal
                 &.!"0Cconclusion
                        $C"+$0to)$0which
                                      K'C'0no
                                            $0*response
                                                  &+M$+&0is+0necessary.
                                                               &C&++!*#800To$0the
                                                                                )'&0&extent
                                                                                      )&)0that
                                                                                            )'!)0the
                                                                                                 )'&0statements
                                                                                                     +)!)&,&)+0
,!&0in0paragraph
made      M!*!.*!M'02D0of$(0the
                              )'&0Complaint
                                  $,M"!)0contain
                                               C$)!0any
                                                        !#0allegations
                                                               !""&.!)$+0to)$0which
                                                                                K'C'0a!0response
                                                                                          *&+M$+&0is+0needed,
                                                                                                        &&&0
&(&!)0denies
Defendant   &&+0the)'&0allegations
                          !""&.!)$+0made
                                      ,!&0in0paragraph
                                                M!*!.*!M'02D0of$(0the
                                                                   )'&0Complaint.
                                                                       $,M"!)80
        R8Q Neither
        3.          &)'&*0admits
                           !,)+0nor
                                    $*0denies
                                        &&+0the
                                                )'&0statements
                                                    +)!)&,&)+0made
                                                                  ,!&0in0paragraph
                                                                            M!*!.*!M'03R0of$(0the
                                                                                              )'&0Complaint
                                                                                                  $,M"!)0as!+0
)'&#0assert
they !++&*)0a!0"legal
                 &.!"0Cconclusion
                        $C"+$0to)$0which
                                      K'C'0no
                                            $0*response
                                                  &+M$+&0is+0necessary.
                                                               &C&++!*#800To$0the
                                                                                )'&0&extent
                                                                                      )&)0that
                                                                                            )'!)0the
                                                                                                 )'&0statements
                                                                                                     +)!)&,&)+0

12345617860
6087496v.9
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 2 of 23 PageID #: 38

0
,!&0in0paragraph
made      M!*!.*!M'03R0of$(0the
                            )'&0Complaint
                                $,M"!)0contain
                                            C$)!0any
                                                    !#0allegations
                                                         !""&.!)$+0to)$0which
                                                                          K'C'0a!0response
                                                                                   *&+M$+&0is+0needed,
                                                                                                 &&&0
&(&!)0denies
Defendant   &&+0the
                   )'&0allegations
                       !""&.!)$+0made
                                   ,!&0in0paragraph
                                             M!*!.*!M'0R30of$(0the
                                                               )'&0Complaint.
                                                                   $,M"!)80
                                     2348?;8A78B>69>;6S<>3<6
                                      JURISDICTION AND VENUE

        58Q 0Neither
        4.           &)'&*0admits
                             !,)+0nor
                                    $*0denies
                                            &&+0the
                                                    )'&0statements
                                                        +)!)&,&)+0made
                                                                      ,!&0in0paragraph
                                                                                M!*!.*!M'0450of$(0the)'&0Complaint
                                                                                                         $,M"!)0as!+0
)'&#0assert
they !++&*)0a!0"legal
                 &.!"0Cconclusion
                        $C"+$0to)$0which
                                      K'C'0no  $0*response
                                                     &+M$+&0is+0necessary.
                                                                  &C&++!*#800To$0the
                                                                                   )'&0&extent
                                                                                         )&)0that
                                                                                                 )'!)0the
                                                                                                        )'&0statements
                                                                                                            +)!)&,&)+0
,!&0in0paragraph
made        M!*!.*!M'0450of$(0the
                              )'&0Complaint
                                  $,M"!)0contain
                                                  C$)!0any
                                                            !#0allegations
                                                                  !""&.!)$+0to)$0which
                                                                                   K'C'0a!0response
                                                                                             *&+M$+&0is+0needed,
                                                                                                               &&&0
&(&!)0denies
Defendant    &&+0the
                      )'&0allegations
                          !""&.!)$+0made
                                      ,!&0in0paragraph
                                                   M!*!.*!M'0450of$(0the
                                                                      )'&0Complaint.
                                                                          $,M"!)80
        T5.8Q Neither
                    &)'&*0admits
                            !,)+0nor
                                    $*0denies
                                          &&+0the
                                                   )'&0statements
                                                       +)!)&,&)+0made
                                                                     ,!&0in0paragraph
                                                                                M!*!.*!M'0T50of$(0the)'&0Complaint
                                                                                                         $,M"!)0as!+0
)'&#0assert
they !++&*)0a!0"legal
                 &.!"0Cconclusion
                        $C"+$0to)$0which
                                      K'C'0no  $0*response
                                                     &+M$+&0is+0necessary.
                                                                  &C&++!*#800To$0the
                                                                                   )'&0&extent
                                                                                         )&)0that
                                                                                                 )'!)0the
                                                                                                        )'&0statements
                                                                                                            +)!)&,&)+0
,!&0in0paragraph
made        M!*!.*!M'0T50of$(0the
                              )'&0Complaint
                                  $,M"!)0contain
                                                  C$)!0any
                                                            !#0allegations
                                                                  !""&.!)$+0to)$0which
                                                                                   K'C'0a!0response
                                                                                             *&+M$+&0is+0needed,
                                                                                                               &&&0
&(&!)0denies
Defendant    &&+0the
                      )'&0allegations
                          !""&.!)$+0made
                                      ,!&0in0paragraph
                                                   M!*!.*!M'0T50of$(0the
                                                                      )'&0Complaint.
                                                                          $,M"!)80
                                                 7U<6V9478
                                                 THE     PARTIES  <?6
        16.8Q Denies
                  &&+0knowledge
                           J$K"&.&0and !0information
                                               ($*,!)$0sufficient
                                                             +((C&)0to)$0(form
                                                                               $*,0a!0belief
                                                                                      %&"&(0as!+0to)$0the
                                                                                                       )'&0truth
                                                                                                           )*)'0of$(0the
                                                                                                                     )'&0
!""&.!)$+0made
allegations   ,!&0in0paragraph
                         M!*!.*!M'0160of$(0the
                                           )'&0Complaint.
                                                $,M"!)80
         48Q Admits
         7.  ,)+0the
                    )'&0allegations
                        !""&.!)$+0made
                                    ,!&0in0paragraph
                                              M!*!.*!M'0470of$(0the
                                                                )'&0Complaint.
                                                                    $,M"!)80
         38.8Q Admits
               ,)+0the
                       )'&0allegations
                           !""&.!)$+0made
                                       ,!&0in0paragraph
                                                 M!*!.*!M'0380of$(0the
                                                                    )'&0Complaint
                                                                        $,M"!)0
                                  P9A739:6ALLEGATIONS
                                  FACTUAL       9::<W978B>?6
         69.8Q Admits
               ,)+0the
                       )'&0allegations
                           !""&.!)$+0made
                                       ,!&0in0paragraph
                                                 M!*!.*!M'0690of$(0the
                                                                    )'&0Complaint
                                                                        $,M"!)0
         E28Q Admits
         10.   ,)+0the
                       )'&0allegations
                           !""&.!)$+0made
                                       ,!&0in0paragraph
                                                 M!*!.*!M'010
                                                           E20of$(0the)'&0Complaint.
                                                                          $,M"!)80000
         EE8Q Denies
         11.   &&+0the
                      )'&0allegations
                          !""&.!)$+0made
                                       ,!&0in0paragraph
                                                 M!*!.*!M'011EE0of$(0the
                                                                     )'&0Complaint.
                                                                         $,M"!)80
         ED8Q Denies
         12.   &&+0the
                      )'&0allegations
                          !""&.!)$+0made
                                       ,!&0in0paragraph
                                                 M!*!.*!M'012ED0of$(0the
                                                                     )'&0Complaint.
                                                                         $,M"!)80
         ER8Q Denies
         13.   &&+0the
                      )'&0allegations
                          !""&.!)$+0made
                                       ,!&0in0paragraph
                                                 M!*!.*!M'013ER0of$(0the
                                                                     )'&0Complaint.
                                                                         $,M"!)80

12345617860
6087496v.9
                                                         -2-D0
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 3 of 23 PageID #: 39

0
        E58Q Admits
         14.        ,)+0the)'&0allegations
                                   !""&.!)$+0made
                                               ,!&0in0paragraph
                                                           M!*!.*!M'014  E50of$(0the
                                                                                  )'&0Complaint.
                                                                                      $,M"!)800
        ET8Q Admits
        15.         ,)+0the)'&0allegations
                                   !""&.!)$+0made
                                               ,!&0in0paragraph
                                                           M!*!.*!M'015  ET0of$(0the
                                                                                  )'&0Complaint.
                                                                                      $,M"!)8000
        E18Q Denies
        16.         &&+0the
                             )'&0allegations
                                  !""&.!)$+0made
                                               ,!&0in0paragraph
                                                           M!*!.*!M'016  E10of$(0the
                                                                                  )'&0Complaint,
                                                                                       $,M"!)0&except
                                                                                                        C&M)0admits
                                                                                                               !,)+0that
                                                                                                                        )'!)0
-"!)((0is+0a!0former
Plaintiff         ($*,&*0employee
                           &,M"$#&&0of$(0Defendant.
                                          &(&!)80
        E48Q Neither
        17.           &)'&*0admits
                              !,)+0nor
                                       $*0denies
                                           &&+0the)'&0statements
                                                         +)!)&,&)+0made
                                                                      ,!&0in0paragraph
                                                                                    M!*!.*!M'017E40of$(0the
                                                                                                        )'&0Complaint
                                                                                                            $,M"!)0as!+0
)'&#0assert
they !++&*)0a!0"legal
                   &.!"0Cconclusion
                          $C"+$0to)$0which
                                         K'C'0no $0*response
                                                       &+M$+&0is+0necessary.
                                                                    &C&++!*#800To$0the )'&0&extent
                                                                                              )&)0that
                                                                                                      )'!)0the
                                                                                                           )'&0statements
                                                                                                                +)!)&,&)+0
,!&0in0paragraph
made      M!*!.*!M'017    E40of$(0the
                                  )'&0Complaint
                                       $,M"!)0contain
                                                      C$)!0any
                                                              !#0allegations
                                                                    !""&.!)$+0to)$0which
                                                                                        K'C'0a!0response
                                                                                                  *&+M$+&0is+0needed,
                                                                                                                   &&&0
&(&!)0denies
Defendant      &&+0the
                       )'&0allegations
                            !""&.!)$+0made
                                          ,!&0in0paragraph
                                                      M!*!.*!M'017E40of$(0the
                                                                          )'&0Complaint.
                                                                                $,M"!)80
        E38Q 0Admits
        18.          ,)+0the)'&0allegations
                                    !""&.!)$+0made
                                                  ,!&0in0paragraph
                                                            M!*!.*!M'018  E30of$(0the
                                                                                   )'&0Complaint.
                                                                                       $,M"!)80
        E68Q Denies
        19.         &&+0the
                             )'&0allegations
                                  !""&.!)$+0made
                                               ,!&0in0paragraph
                                                           M!*!.*!M'019E60of$(0the
                                                                                 )'&0Complaint.
                                                                                      $,M"!)80
        D28Q Denies
        20.         &&+0the
                             )'&0allegations
                                  !""&.!)$+0made
                                               ,!&0in0paragraph
                                                           M!*!.*!M'020D20of$(0the
                                                                                 )'&0Complaint.
                                                                                      $,M"!)80
        DE8Q Admits
        21.         ,)+0the)'&0allegations
                                   !""&.!)$+0in0paragraph
                                                    M!*!.*!M'021.
                                                                DE80
        DD8Q Denies
        22.         &&+0the
                             )'&0allegations
                                  !""&.!)$+0made
                                               ,!&0in0paragraph
                                                           M!*!.*!M'022DD0of$(0the
                                                                                 )'&0Complaint.
                                                                                      $,M"!)8000
        DR8Q Denies
        23.         &&+0the
                             )'&0allegations
                                  !""&.!)$+0made
                                               ,!&0in0paragraph
                                                           M!*!.*!M'023DR0of$(0the
                                                                                 )'&0Complaint.
                                                                                      $,M"!)800
        D58Q Admits
        24.         ,)+0the)'&0allegations
                                   !""&.!)$+0made
                                               ,!&0in0paragraph
                                                           M!*!.*!M'024  D50of$(0the
                                                                                  )'&0Complaint.
                                                                                      $,M"!)80
        DT8Q Denies
        25.         &&+0the
                             )'&0allegations
                                  !""&.!)$+0made
                                               ,!&0in0paragraph
                                                           M!*!.*!M'025DT0of$(0the
                                                                                 )'&0Complaint.
                                                                                      $,M"!)80
        D18Q Denies
        26.         &&+0the
                             )'&0allegations
                                  !""&.!)$+0made
                                               ,!&0in0paragraph
                                                           M!*!.*!M'026 D10of$(0the
                                                                                 )'&0Complaint.
                                                                                      $,M"!)80
        D48Q Denies
        27.         &&+0the
                             )'&0allegations
                                  !""&.!)$+0made
                                               ,!&0in0paragraph
                                                           M!*!.*!M'027 D40of$(0the
                                                                                 )'&0Complaint.
                                                                                      $,M"!)80
        D38Q Denies
        28.         &&+0the
                             )'&0allegations
                                  !""&.!)$+0made
                                               ,!&0in0paragraph
                                                           M!*!.*!M'028 D30of$(0the
                                                                                 )'&0Complaint.
                                                                                      $,M"!)80
        D68Q Denies
        29.         &&+0the
                             )'&0allegations
                                  !""&.!)$+0made
                                               ,!&0in0paragraph
                                                           M!*!.*!M'029D60of$(0the
                                                                                 )'&0Complaint.
                                                                                      $,M"!)80
        R28Q Denies
        30.         &&+0the
                             )'&0allegations
                                  !""&.!)$+0made
                                               ,!&0in0paragraph
                                                           M!*!.*!M'0R3020of$(0the )'&0Complaint,
                                                                                       $,M"!)0except
                                                                                                       &C&M)0admit
                                                                                                               !,)0only
                                                                                                                       $"#0
)'!)0Defendants
that &(&!)+0maintain
                      ,!)!0employment
                                   &,M"$#,&)0records
                                                    *&C$*+0including
                                                              C".0*records
                                                                            &C$*+0of$(0Plaintiffs
                                                                                          -"!)((L+0hours
                                                                                                         '$*+0allegedly
                                                                                                                  !""&.&"#0
K$*J&0which
worked,   K'C'0hours'$*+0were
                            K&*&0misreported
                                   ,+*&M$*)&0by  %#0Plaintiff
                                                       -"!)((0and
                                                                 !0are
                                                                      !*&0(fraudulent.
                                                                            *!"&)800

12345617860
6087496v.9
                                                           -3-R0
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 4 of 23 PageID #: 40

0
        RE8Q
        31.  &&+0)'&0!""&.!)$+0,!&00M!*!.*!M'0RE0$(0)'&0$,M"!)80
                 Denies the allegations made in paragraph 31 of the Complaint.

        RD8Q
        32.  &&+0the
             Denies )'&0allegations
                        !""&.!)$+0made
                                    ,!&0in0paragraph
                                              M!*!.*!M'032RD0of$(0the
                                                                  )'&0Complaint.
                                                                      $,M"!)80
        RR8Q
        33.  &&+0the
             Denies )'&0allegations
                        !""&.!)$+0made
                                    ,!&0in0paragraph
                                              M!*!.*!M'033RR0of$(0the
                                                                  )'&0Complaint.
                                                                      $,M"!)80
        R58Q
        34.  &&+0the
             Denies )'&0allegations
                        !""&.!)$+0made
                                    ,!&0in0paragraph
                                              M!*!.*!M'034
                                                        R50of$(0the
                                                                  )'&0Complaint.
                                                                      $,M"!)80
        RT8Q
        35.  &&+0the
             Denies )'&0allegations
                        !""&.!)$+0made
                                    ,!&0in0paragraph
                                              M!*!.*!M'035RT0of$(0the
                                                                  )'&0Complaint.
                                                                      $,M"!)80
        R18Q
        36.  &&+0the
             Denies )'&0allegations
                        !""&.!)$+0made
                                    ,!&0in0paragraph
                                              M!*!.*!M'036
                                                        R10of$(0the
                                                                  )'&0Complaint.
                                                                      $,M"!)80
        R48Q
        37.  &&+0the
             Denies )'&0allegations
                        !""&.!)$+0made
                                    ,!&0in0paragraph
                                              M!*!.*!M'037
                                                        R40of$(0the
                                                                  )'&0Complaint.
                                                                      $,M"!)80
        R38Q
        38.  &&+0the
             Denies )'&0allegations
                        !""&.!)$+0made
                                    ,!&0in0paragraph
                                              M!*!.*!M'038
                                                        R30of$(0the
                                                                  )'&0Complaint.
                                                                      $,M"!)80
        R68Q
        39.  &&+0the
             Denies )'&0allegations
                        !""&.!)$+0made
                                    ,!&0in0paragraph
                                              M!*!.*!M'039R60of$(0the
                                                                  )'&0Complaint.
                                                                      $,M"!)80
        528Q
        40.  &&+0the
             Denies )'&0allegations
                        !""&.!)$+0made
                                    ,!&0in0paragraph
                                              M!*!.*!M'040520of$(0the
                                                                  )'&0Complaint.
                                                                      $,M"!)80
        5E8Q
        41.  &&+0the
             Denies )'&0allegations
                        !""&.!)$+0made
                                    ,!&0in0paragraph
                                              M!*!.*!M'0415E0of$(0the
                                                                  )'&0Complaint.
                                                                      $,M"!)80
                        P:?96COLLECTIVE
                        FLSA    AB::<A78S<6ACTION 9A78B>6CLAIMS A:98=?6
        5D8Q Denies
        42.  &&+0the
                    )'&0allegations
                        !""&.!)$+0made
                                    ,!&0in0paragraph
                                              M!*!.*!M'0425D0of$(0the
                                                                  )'&0Complaint.
                                                                      $,M"!)80
        5R8Q Denies
        43.  &&+0the
                    )'&0allegations
                        !""&.!)$+0made
                                    ,!&0in0paragraph
                                              M!*!.*!M'0435R0of$(0the
                                                                  )'&0Complaint.
                                                                      $,M"!)80
        558Q Denies
        44.  &&+0the
                    )'&0allegations
                        !""&.!)$+0made
                                    ,!&0in0paragraph
                                              M!*!.*!M'044
                                                        550of$(0the
                                                                )'&0Complaint.
                                                                    $,M"!)80
        5T8Q Denies
        45.  &&+0the
                    )'&0allegations
                        !""&.!)$+0made
                                    ,!&0in0paragraph
                                              M!*!.*!M'0455T0of$(0the
                                                                  )'&0Complaint.
                                                                      $,M"!)80
        518Q Denies
        46.  &&+0the
                    )'&0allegations
                        !""&.!)$+0made
                                    ,!&0in0paragraph
                                              M!*!.*!M'046
                                                        510of$(0the
                                                                )'&0Complaint.
                                                                    $,M"!)80
                         4<?VB>?<67B6V:98>78PPX?6P84?76A93?<66
                                BP69A78B>69W98>?76;<P<>;9>76
                          RESPONSE TO PLAINTIFF'S FIRST CAUSE
                             OF ACTION AGAINST DEFENDANT

        548Q In0*response
        47.        &+M$+&0to)$0paragraph
                                   M!*!.*!M'047540of$(0the
                                                       )'&0Complaint,
                                                           $,M"!)0Defendant
                                                                         &(&!)0*repeat
                                                                                     &M&!)0and
                                                                                           !0*realleges
                                                                                                 &!""&.&+0all
                                                                                                          !""0of$(0
)'&0statements
the +)!)&,&)+0above
               !%$7&0as!+0if(0fully
                               (""#0set
                                     +&)0forth
                                         ($*)'0at!)0length
                                                    "&.)'0herein.
                                                           '&*&80
        538Q Denies
        48.    &&+0the
                        )'&0allegations
                               !""&.!)$+0made
                                            ,!&0in0paragraph
                                                        M!*!.*!M'048
                                                                   530of$(0the
                                                                           )'&0Complaint.
                                                                               $,M"!)80

12345617860
6087496v.9
                                                      -4-50
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 5 of 23 PageID #: 41

0
        568Q Denies
        49.     &&+0the
                         )'&0allegations
                              !""&.!)$+0made ,!&0in0paragraph
                                                            M!*!.*!M'049560of$(0the
                                                                                )'&0Complaint.
                                                                                    $,M"!)80
        T50.28Q Denies
                &&+0the
                         )'&0allegations
                              !""&.!)$+0made ,!&0in0paragraph
                                                            M!*!.*!M'0T5020of$(0the
                                                                                )'&0Complaint.
                                                                                    $,M"!)80
                         4<?VB>?<6TO        7B6PLAINTIFF'S
                                                 V:98>78PPX?6SECOND  ?<AB>;6A93?          <66
                                 BP6ACTION
                                        9A78B>6AGAINST
                                                    9W98>?76DEFENDANT
                                                                   ;<P<>;9>76
                         RESPONSE                                                    CAUSE
                                 OF

        T51.E8Q In0*response
                      &+M$+&0to)$0paragraph
                                      M!*!.*!M'0T51E0of$(0the
                                                            )'&0Complaint,
                                                                $,M"!)0Defendant
                                                                               &(&!)0repeats
                                                                                         *&M&!)+0and
                                                                                                 !0realleges
                                                                                                     *&!""&.&+0all!""0
$(0the
of )'&0statements
       +)!)&,&)+0above
                    !%$7&0as!+0if(0(fully
                                       ""#0set
                                           +&)0forth
                                               ($*)'0at!)0"length
                                                            &.)'0herein.
                                                                  '&*&80
        T52.D8Q Denies
                &&+0the)'&0allegations
                              !""&.!)$+0made ,!&0in0paragraph
                                                            M!*!.*!M'0T52D0of$(0the
                                                                                )'&0Complaint.
                                                                                    $,M"!)80
        T53.R8Q Denies
                &&+0the)'&0allegations
                              !""&.!)$+0made ,!&0in0paragraph
                                                            M!*!.*!M'0T53R0of$(0the
                                                                                )'&0Complaint.
                                                                                    $,M"!)80
        T54.58Q Denies
                &&+0the)'&0allegations
                              !""&.!)$+0made ,!&0in0paragraph
                                                            M!*!.*!M'0T5450of$(0the
                                                                                )'&0Complaint.
                                                                                    $,M"!)80
                          4<?VB>?<6TO        7B6PLAINTIFF'S
                                                  V:98>78PPX?67U8              4;6A93?   <66
                                 BP6ACTION
                                        9A78B>6AGAINST
                                                    9W98>?76DEFENDANT
                                                                   ;<P<>;9>76
                          RESPONSE                                     THIRD        CAUSE
                                 OF

        T55.T8Q In0*response
                      &+M$+&0to)$0paragraph
                                      M!*!.*!M'0T55T0of$(0the
                                                            )'&0Complaint,
                                                                $,M"!)0Defendant
                                                                               &(&!)0repeats
                                                                                         *&M&!)+0and
                                                                                                 !0realleges
                                                                                                     *&!""&.&+0all!""0
$(0the
of )'&0statements
       +)!)&,&)+0above
                    !%$7&0as!+0if(0(fully
                                       ""#0set
                                           +&)0forth
                                               ($*)'0at!)0"length
                                                            &.)'0herein.
                                                                  '&*&80
        T56.18Q Denies
                &&+0the)'&0allegations
                              !""&.!)$+0made ,!&0in0paragraph
                                                            M!*!.*!M'0T5610of$(0the
                                                                                )'&0Complaint.
                                                                                    $,M"!)80
        T57.48Q Denies
                &&+0the)'&0allegations
                              !""&.!)$+0made ,!&0in0paragraph
                                                            M!*!.*!M'0T5740of$(0the
                                                                                )'&0Complaint.
                                                                                    $,M"!)80
        T58.38Q Denies
                &&+0the)'&0allegations
                              !""&.!)$+0made ,!&0in0paragraph
                                                            M!*!.*!M'0T5830of$(0the
                                                                                )'&0Complaint.
                                                                                    $,M"!)80
                         4<?VB>?<6TO        7B6PLAINTIFF'S
                                                 V:98>78PPX?6PFOURTH   B347U6A93?         <66
                                 BP6ACTION
                                        9A78B>6AGAINST
                                                    9W98>?76DEFENDANT
                                                                   ;<P<>;9>76
                         RESPONSE                                                    CAUSE
                                 OF

        T59.68Q In0*response
                      &+M$+&0to)$0paragraph
                                      M!*!.*!M'0T5960of$(0the
                                                            )'&0Complaint,
                                                                $,M"!)0Defendant
                                                                               &(&!)0repeats
                                                                                         *&M&!)+0and
                                                                                                 !0realleges
                                                                                                     *&!""&.&+0all!""0
$(0the
of )'&0statements
       +)!)&,&)+0above
                    !%$7&0as!+0if(0(fully
                                       ""#0set
                                           +&)0forth
                                               ($*)'0at!)0"length
                                                            &.)'0herein.
                                                                  '&*&80
        160.28Q Denies
                &&+0the
                       )'&0allegations
                           !""&.!)$+0made
                                       ,!&0in0paragraph
                                                 M!*!.*!M'016020of$(0the
                                                                     )'&0Complaint.
                                                                         $,M"!)80
        161.E8Q Denies
                &&+0the
                       )'&0allegations
                           !""&.!)$+0made
                                       ,!&0in0paragraph
                                                 M!*!.*!M'0161E0of$(0the
                                                                     )'&0Complaint.
                                                                         $,M"!)80
        162.D8Q Denies
                &&+0the
                       )'&0allegations
                           !""&.!)$+0made
                                       ,!&0in0paragraph
                                                 M!*!.*!M'0162D0of$(0the
                                                                     )'&0Complaint.
                                                                         $,M"!)80


12345617860
6087496v.9
                                                       -5-T0
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 6 of 23 PageID #: 42

0
                          4<?VB>?<67B6V:98>78PPX?6P8P7U6A93?<66
                                 BP69A78B>69W98>?76;<P<>;9>76
                              RESPONSE TO PLAINTIFF'S FIFTH CAUSE
                                 OF ACTION AGAINST DEFENDANT

        163.R8Q 0In0response
                     *&+M$+&0to)$0paragraph
                                      M!*!.*!M'0T5960of$(0the
                                                            )'&0Complaint,
                                                                $,M"!)0Defendant
                                                                           &(&!)0repeats
                                                                                     *&M&!)+0and
                                                                                             !0realleges
                                                                                                 *&!""&.&+0all
                                                                                                           !""0
$(0the
of )'&0statements
       +)!)&,&)+0above
                    !%$7&0as!+0if(0(fully
                                       ""#0set
                                           +&)0forth
                                               ($*)'0at!)0"length
                                                            &.)'0herein.
                                                                  '&*&80
         164.58Q Denies
                 &&+0the
                        )'&0allegations
                            !""&.!)$+0made
                                        ,!&0in0paragraph
                                                  M!*!.*!M'016450of$(0the
                                                                      )'&0Complaint.
                                                                          $,M"!)80
         165.T8Q Denies
                 &&+0the
                        )'&0allegations
                            !""&.!)$+0made
                                        ,!&0in0paragraph
                                                  M!*!.*!M'0165T0of$(0the
                                                                      )'&0Complaint.
                                                                          $,M"!)80
                         4<?VB>?<67B6V:98>78PPX?6?8Y7U6A93?<66
                                 BP69A78B>69W98>?76;<P<>;9>76
                              RESPONSE TO PLAINTIFF'S SIXTH CAUSE
                                 OF ACTION AGAINST DEFENDANT

        166.18Q 0In0response
                     *&+M$+&0to)$0paragraph
                                      M!*!.*!M'016610of$(0the
                                                            )'&0Complaint,
                                                                $,M"!)0Defendant
                                                                           &(&!)0repeats
                                                                                     *&M&!)+0and
                                                                                             !0realleges
                                                                                                 *&!""&.&+0all
                                                                                                           !""0
$(0the
of )'&0statements
       +)!)&,&)+0above
                    !%$7&0as!+0if(0(fully
                                       ""#0set
                                           +&)0forth
                                               ($*)'0at!)0"length
                                                            &.)'0herein.
                                                                  '&*&80
         167.48Q Denies
                 &&+0the
                        )'&0allegations
                            !""&.!)$+0made
                                        ,!&0in0paragraph
                                                  M!*!.*!M'016740of$(0the
                                                                      )'&0Complaint.
                                                                          $,M"!)80
         168.38Q Denies
                 &&+0the
                        )'&0allegations
                            !""&.!)$+0made
                                        ,!&0in0paragraph
                                                  M!*!.*!M'068
                                                            130of$(0the
                                                                    )'&0Complaint.
                                                                        $,M"!)80
                             ?797<=<>76BP69PP84=978S<6;<P<>?<?66
                                           9>;6B7U<46;<P<>?<?6
                             STATEMENT OF AFFIRMATIVE DEFENSES

                                                               6
                                    AND OTHER DEFENSES

         169.68Q Defendant
                    &(&!)0asserts
                                !++&*)+0the
                                          )'&0following
                                              ($""$K.0affirmative
                                                              !((*,!)7&0and   !0other
                                                                                      $)'&*0defenses
                                                                                                  &(&+&+0without
                                                                                                             K)'$)0assuming
                                                                                                                      !++,.0
!#0burden
any %*&0of$(0production
                    M*$C)$0or$*0proof
                                    M*$$(0that
                                           )'!)0they
                                                )'&#0would
                                                        K$"0not   $)0otherwise
                                                                        $)'&*K+&0have. '!7&80
                                     P8 4?76AFFIRMATIVE
                                     FIRST    9PP84=978S<6DEFENSE           ;<P<>?<6
         428Q The'&0Complaint,
         70.              $,M"!)0in0whole
                                          K'$"&0or$*0in0part,
                                                          M!*)0(fails
                                                                    !"+0to)$0state
                                                                              +)!)&0a!0Ccause
                                                                                          !+&0of$(0action
                                                                                                      !C)$0upon
                                                                                                               M$0which
                                                                                                                   K'C'0relief
                                                                                                                            *&"&(0
,!#0be%&0granted
may       .*!)&0because,
                     %&C!+&0among
                               !,$.0other
                                        $)'&*0reasons,
                                              *&!+$+0Plaintiff
                                                           -"!)((0wasK!+0paidM!0(for$*0all!""0time
                                                                                                   ),&0worked
                                                                                                        K$*J&0in0compliance
                                                                                                                    C$,M"!C&0
K)'0applicable
with !MM"C!%"&0"laws.!K+800
                                   ?<AB>;6AFFIRMATIVE
                                   SECOND       9PP84=978S<6DEFENSE           ;<P<>?<6
         4E8Q To$0the
         71.            )'&0extent
                            &)&)0that
                                   )'!)0the
                                        )'&0period
                                            M&*$0of$(0time
                                                         ),&0alluded
                                                                  !""&0to)$0in0the
                                                                                   )'&0Complaint,
                                                                                          $,M"!)0or$*0the)'&0period
                                                                                                                 M&*$0of$(0time
                                                                                                                             ),&0
!""&.&0later
alleged   "!)&*0in0this
                     )'+0action,
                          !C)$0predates
                                  M*&!)&+0the
                                             )'&0applicable
                                                 !MM"C!%"&0"limitations
                                                                     ,)!)$+0period,
                                                                                    M&*$0such   +C'0Cclaims
                                                                                                          "!,+0are
                                                                                                                !*&0time-barred
                                                                                                                    ),&%!**&0
12345617860
6087496v.9
                                                            -6-10
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 7 of 23 PageID #: 43

0
%#0the
by )'&0applicable
       !MM"C!%"&0statute
                      +)!))&0of$(0limitations
                                  ",)!)$+0under
                                                  &*0applicable
                                                        !MM"C!%"&0New     &K0York
                                                                                $*J0"law
                                                                                       !K0and/or
                                                                                             !Z$*0the
                                                                                                    )'&0FLSA.
                                                                                                          [8000
                                      7U8
                                      THIRD 4;6AFFIRMATIVE
                                                  9PP84=978S<6DEFENSE        ;<P<>?<6
        4D8Q Plaintiff's
        72.        -"!)((L+0claims
                                 C"!,+0are
                                          !*&0barred
                                               %!**&0in0whole
                                                             K'$"&0or$*0in0part
                                                                             M!*)0because
                                                                                   %&C!+&0actions
                                                                                               !C)$+0taken
                                                                                                         )!J&0in0Cconnection
                                                                                                                      $&C)$0
K)'0Plaintiff's
with -"!)((L+0compensation
                    C$,M&+!)$0were  K&*&0done
                                             $&0in0good
                                                       .$$0faith
                                                                (!)'0in0conformity
                                                                            C$($*,)#0with
                                                                                          K)'0and
                                                                                                 !0reliance
                                                                                                       *&"!C&0uponM$0written
                                                                                                                         K*))&0
!,+)*!)7&0regulations,
administrative      *&."!)$+0orders,
                                    $*&*+0rulings,
                                              *".+0approvals,
                                                         !MM*$7!"+0interpretations,
                                                                          )&*M*&)!)$+0and !0written
                                                                                                    K*))&0and!0unwritten
                                                                                                                        K*))&0
!,+)*!)7&0practices
administrative     M*!C)C&+0or$*0&enforcement
                                     ($*C&,&)0policies.
                                                    M$"C&+8000
                                    PFOURTH
                                      B347U6AFFIRMATIVE
                                                   9PP84=978S<6DEFENSE        ;<P<>?<6
        4R8Q Plaintiff's
        73.        -"!)((L+0claims
                                 C"!,+0are!*&0barred
                                                 %!**&0to)$0the
                                                              )'&0extent
                                                                   &)&)0Plaintiff
                                                                              -"!)((0(failed,
                                                                                          !"&0*refused
                                                                                                    &(+&0or$*0neglected
                                                                                                                   &."&C)&0to)$0
,).!)&0or$*0avoid
mitigate        !7$0the
                      )'&0damages
                           !,!.&+0Ccomplained
                                         $,M"!&0of$(0in0Plaintiff's
                                                               -"!)((L+0Complaint.
                                                                              $,M"!)8000
                                      PFIFTH
                                        8P7U6AFFIRMATIVE
                                                  9PP84=978S<6DEFENSE       ;<P<>?<6
        458Q All
        74.        ""0claims
                        C"!,+0are
                                 !*&0barred
                                       %!**&0in0whole
                                                   K'$"&0or$*0in0part
                                                                   M!*)0to)$0the
                                                                               )'&0extent
                                                                                   &)&)0that
                                                                                             )'!)0the
                                                                                                  )'&0work
                                                                                                       K$*J0performed
                                                                                                              M&*($*,&0(falls
                                                                                                                             !""+0
K)'0exemptions,
within  &&,M)$+0exclusions,
                          &C"+$+0exceptions,
                                         &C&M)$+0or$*0credits
                                                              C*&)+0provided
                                                                         M*$7&0for ($*0in0the
                                                                                               )'&0NYLL[[0and
                                                                                                             !0the )'&0FLSA,
                                                                                                                         [0
C".0but
including,   %)0not $)0limited
                         ",)&0to,
                                   )$0the
                                        )'&0executive
                                             &&C)7&0or$*0administrative
                                                                !,+)*!)7&0exemption,
                                                                                     &&,M)$0a!0combination
                                                                                                        C$,%!)$0of$(0said
                                                                                                                            +!0
&&,M)$+0or$*0any
exemptions,         !#0other
                         $)'&*0exemption
                                &&,M)$0set +&)0(forth
                                                    $*)'0in0the
                                                              )'&0NYLL
                                                                     [[0and  !0the
                                                                                   )'&0FLSA.
                                                                                        [800In0particular,
                                                                                                       M!*)C"!*0Plaintiff
                                                                                                                      -"!)((Ls+0
+&*7C&0as!+0an!0office
service           $((C&0manager
                          ,!!.&*0was K!+0exempt
                                           &&,M)0under&*0applicable
                                                               !MM"C!%"&0(federal
                                                                                &&*!"0and
                                                                                         !0state
                                                                                               +)!)&0"law.
                                                                                                       !K8000
                                     ?<S<>7U69PP84=978S<6;<P<>?<6
                                   SEVENTH AFFIRMATIVE DEFENSE

           4T8Q Plaintiff's
           75.      -"!)((L+0claims
                                   C"!,+0are
                                            !*&0barred
                                                %!**&0in0whole
                                                             K'$"&0or$*0in0part
                                                                             M!*)0because
                                                                                  %&C!+&0any !#0acts
                                                                                                 !C)+0or$*0omissions
                                                                                                           $,++$+0giving
                                                                                                                       .7.0
*+&0to)$0this
rise      )'+0action
               !C)$0were
                      K&*&0done
                             $&0in0good
                                          .$$0faith
                                               (!)'0and
                                                     !0with
                                                            K)'0reasonable
                                                                  *&!+$!%"&0grounds
                                                                                 .*$+0(for$*0believing
                                                                                                %&"&7.0that
                                                                                                             )'!)0the
                                                                                                                  )'&0actions
                                                                                                                      !C)$+0
$*0omissions
or $,++$+0were K&*&0not$)0a!0violation
                                 7$"!)$0of$(0the
                                                 )'&0New&K0York
                                                             $*J0[!     %$*0[!
                                                                      Labor    LawK0or$*0the
                                                                                         )'&0Fair
                                                                                              !*0[Labor
                                                                                                     !%$*0Standards
                                                                                                              )!!*+0Act,
                                                                                                                         C)0
!0Defendant
and  &(&!)0asserts
                    !++&*)+0a!0"lack
                                 !CJ0of$(0willfulness
                                          K""("&++0or$*0intent
                                                           )&)0to)$0violate
                                                                       7$"!)&0the
                                                                                )'&0NYLL
                                                                                       [[0or$*0the
                                                                                                )'&0FLSA
                                                                                                     [0as!+0a!0defense
                                                                                                                   &(&+&0to)$0
!#0claim
any  C"!,0by  %#0Plaintiff
                  -"!)((0for
                            ($*0liquidated
                                  "\!)&0damages
                                               !,!.&+0or$*0related
                                                               *&"!)&0to)$0the
                                                                             )'&0applicable
                                                                                 !MM"C!%"&0statute
                                                                                               +)!))&0of$(0limitations.
                                                                                                            ",)!)$+8000
                                      <8  WU7U6AFFIRMATIVE
                                      EIGHTH       9PP84=978S<6DEFENSE       ;<P<>?<6
           418Q To$0the
           76.          )'&0extent
                             &)&)0that)'!)0Plaintiff
                                             -"!)((0or$*0any
                                                            !#0potential
                                                                 M$)&)!"0class
                                                                              C"!++0plaintiffs
                                                                                     M"!)((+0executed
                                                                                                 &&C)&0an!0agreement
                                                                                                                  !.*&&,&)0

12345617860
6087496v.9
                                                             -7-40
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 8 of 23 PageID #: 44

0
*&"&!+.0claims
releasing       C"!,+0against
                          !.!+)0Defendant,
                                    &(&!)0and/or
                                                    !Z$*0*received
                                                                  &C&7&0monetary
                                                                               ,$&)!*#0compensation
                                                                                             C$,M&+!)$0in0exchange
                                                                                                                     &C'!.&0(for$*0
*&"&!+.0such
releasing      +C'0Cclaims,
                       "!,+0Defendant
                                &(&!)0is+0&entitled
                                                   ))"&0to)$0a!0set-off
                                                                      +&)$((0in0the
                                                                                    )'&0amount
                                                                                         !,$)0of$(0said
                                                                                                      +!0Cconsideration
                                                                                                              $+&*!)$0with K)'0
*&.!*0to)$0instant
regard         +)!)0claims
                        C"!,+0against
                                  !.!+)0Defendant.
                                            &(&!)8000
          448Q Defendant
          77.        &(&!)0is+0also !"+$0entitled
                                               &))"&0to)$0set-off
                                                                +&)$((0for ($*0any
                                                                                 !#0amounts
                                                                                       !,$)+0of$(0overpayments
                                                                                                      $7&*M!#,&)+0made     ,!&0to)$0
-"!)((0including
Plaintiff,      C".0overpayments
                           $7&*M!#,&)+0(for$*0hours
                                                   '$*+0Plaintiff
                                                            -"!)((0did0not$)0work,
                                                                                     K$*J0but
                                                                                             %)0(falsely
                                                                                                  !"+&"#0submitted
                                                                                                           +%,))&0as!+0worked
                                                                                                                             K$*J&0
!0for
and ($*0wages.
           K!.&+8000
                                         >8>7U6AFFIRMATIVE
                                         NINTH      9PP84=978S<6DEFENSE          ;<P<>?<6
          438Q Plaintiff's
          78.        -"!)((L+0Cclaims
                                     "!,+0are
                                             !*&0barred
                                                 %!**&0by %#0the)'&0doctrines
                                                                      $C)*&+0of$(0waiver,
                                                                                       K!7&*0estoppel,
                                                                                                 &+)$MM&"0unclean
                                                                                                               C"&!0hands
                                                                                                                          '!+0and
                                                                                                                                 !0
"!C'&+8000
laches.

                                         7<>7U6     9PP84=978S<6DEFENSE
                                         TENTH AFFIRMATIVE                       ;<P<>?<6
          468Q Even
          79.          7&0if(0Defendant
                                &(&!)0has,'!+0in0(fact,
                                                          !C)0(failed
                                                                  !"&0to)$0pay
                                                                             M!#0Plaintiff
                                                                                   -"!)((0for
                                                                                              ($*0any
                                                                                                  !#0of$(0the
                                                                                                           )'&0activities
                                                                                                                !C)7)&+0alleged
                                                                                                                             !""&.&0
0Plaintiff's
in -"!)((L+0Complaint,
                    $,M"!)0such  +C'0activities
                                            !C)7)&+0do $0not
                                                               $)0constitute
                                                                      C$+)))&0compensable
                                                                                     C$,M&+!%"&0work  K$*J0under&*0the)'&0NYLL
                                                                                                                                [[0
  [[0or$*0the
NYLL           )'&0FLSA
                    [0and!0furthermore,
                                  (*)'&*,$*&0such +C'0activities
                                                           !C)7)&+0were K&*&0not
                                                                                  $)0an!0integral
                                                                                           )&.*!"0and
                                                                                                     !0indispensable
                                                                                                           +M&+!%"&0part M!*)0of$(0
-"!)((L+0principal
Plaintiff's     M*CM!"0activities
                            !C)7)&+0of$(0employment
                                            &,M"$#,&)0and    !0are!*&0not
                                                                           $)0compensable.
                                                                                C$,M&+!%"&8000
                                     <:<S<>7U6
                                     ELEVENTH AFFIRMATIVE9PP84=978S<6DEFENSE         ;<P<>?<6
          380.28Q Plaintiff's
                     -"!)((L+0claims
                                    C"!,+0are!*&0barred
                                                  %!**&0in0wholeK'$"&0or$*0in0part
                                                                                    M!*)0by%#0the
                                                                                               )'&0doctrine
                                                                                                     $C)*&0of$(0de]^_minimis
                                                                                                                        `abàac_non
                                                                                                                                 bdb_
        ^kl__0
efghi_jlex.
carat

                                      7@<:P7U6          9PP84=978S<6DEFENSE
                                      TWELFTH AFFIRMATIVE                          ;<P<>?<6
          381.E8Q Assuming
                     ++,.0arguendo          )'!)0Defendant
                                    hgmf^b]d_that     &(&!)0violated
                                                                      7$"!)&0any!#0provision
                                                                                       M*$7+$0of$(0the
                                                                                                       )'&0NYLL
                                                                                                              [[0or$*0the)'&0FLSA,
                                                                                                                              [0
+C'0violation
such  7$"!)$0was  K!+0not
                           $)0pursuant
                                M*+!)0to)$0a!0uniform
                                                   ($*,0policy
                                                               M$"C#0or$*0plan
                                                                              M"!0and
                                                                                     !0no
                                                                                          $0basis
                                                                                              %!++0for
                                                                                                     ($*0a!0class
                                                                                                            C"!++0action
                                                                                                                   !C)$0&exists.
                                                                                                                              +)+8000
                                   7U8   47<<>7U6AFFIRMATIVE
                                   THIRTEENTH              9PP84=978S<6DEFENSE        ;<P<>?<6
          382.D8Q Plaintiff
                     -"!)((0is+0not$)0&entitled
                                             ))"&0to)$0class
                                                           C"!++0Ccertification
                                                                       &*)(C!)$0because
                                                                                       %&C!+&0Plaintiff
                                                                                                  -"!)((0fails
                                                                                                               (!"+0to)$0meet
                                                                                                                           ,&&)0the
                                                                                                                                  )'&0
*&\*&,&)+0set
requirements        +&)0forth
                        ($*)'0in0Section
                                     &C)$0216(b)
                                              DE1G%H0of$(0the
                                                            )'&0U.S.C.
                                                                   98880and !0applicable
                                                                                    !MM"C!%"&0case
                                                                                                 C!+&0law,
                                                                                                        "!K0including
                                                                                                              C".0without
                                                                                                                             K)'$)0
",)!)$0there
limitation       )'&*&0is+0no
                            $0ascertainable
                                 !+C&*)!!%"&0Cclass "!++0based
                                                             %!+&0on   $0typicality
                                                                              )#MC!")#0of$(0claims,
                                                                                                C"!,+0numerosity
                                                                                                           ,&*$+)#0of$(0class C"!++0
12345617860
6087496v.9
                                                                -8-30
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 9 of 23 PageID #: 45

0
,&,%&*+0adequacy,
members,        !&\!C#0superiority,
                            +M&*$*)#0or$*0predominance
                                               M*&$,!C&0of$(0common
                                                                     C$,,$0questions.
                                                                                 \&+)$+8000
                                PFOURTEENTH
                                   B347<<>7U6AFFIRMATIVE 9PP84=978S<6DEFENSE   ;<P<>?<6
          383.R8Q The'&0relief
                          *&"&(0sought
                                  +$.')0in0the
                                              )'&0Complaint
                                                   $,M"!)0is+0barred,
                                                                     %!**&0in0whole
                                                                                  K'$"&0or$*0in0part,
                                                                                                  M!*)0because
                                                                                                         %&C!+&0Plaintiff
                                                                                                                     -"!)((0
+0&estopped
is   +)$MM&0by  %#0her
                    '&*0own
                         $K0conduct
                               C$C)0(from*$,0Cclaiming
                                                  "!,.0any!#0damages
                                                                   !,!.&+0or$*0any
                                                                                  !#0other
                                                                                        $)'&*0*relief
                                                                                                &"&(0against
                                                                                                       !.!+)0Defendant.
                                                                                                                &(&!)8000
                                   P8P7<<>7U6AFFIRMATIVE
                                   FIFTEENTH         9PP84=978S<6DEFENSE      ;<P<>?<6
          384.58Q Plaintiff's
                     -"!)((L+0Cclaims
                                    "!,+0are
                                            !*&0barred
                                                %!**&0in0whole
                                                              K'$"&0or$*0in0part
                                                                              M!*)0by
                                                                                    %#0her'&*0disloyalty
                                                                                              +"$#!")#0to)$0Dr.
                                                                                                                *80Zahedi
                                                                                                                       !'&0
C".0without
including      K)'$)0limitation,
                        ",)!)$0not$)0scheduling
                                           +C'&".0patients,
                                                           M!)&)+0mistreating
                                                                     ,+)*&!).0patients,
                                                                                    M!)&)+0and!0causing
                                                                                                       C!+.0Dr.
                                                                                                                *80Zahedi
                                                                                                                       !'&0
)$0loss
to  "$++0revenue
          *&7&&0and !0income
                           C$,&0(from*$,0patients.
                                            M!)&)+800As+0a!0result,
                                                               *&+")0Dr.
                                                                       *80!   '&0is+0entitled
                                                                             Zahedi       &))"&0to)$0set
                                                                                                        +&)0off
                                                                                                            $((0in0amounts
                                                                                                                     !,$)+0
M!0to)$0Plaintiff
paid       -"!)((0during
                       *.0times
                                ),&+0in0which
                                            K'C'0she
                                                    +'&0wasK!+0a!0disloyal
                                                                   +"$#!"0employee
                                                                              &,M"$#&&0under &*0the
                                                                                                    )'&0(faithless
                                                                                                          !)'"&++0servant
                                                                                                                      +&*7!)0
$C)*&8000
doctrine.

          385.T8Q Defendant
                     &(&!)0reserves
                                  *&+&*7&+0the
                                            )'&0right
                                                *.')0to)$0assert
                                                           !++&*)0additional
                                                                  !)$!"0defenses
                                                                              &(&+&+0or$*0claims
                                                                                             C"!,+0which
                                                                                                       K'C'0may
                                                                                                              ,!#0become
                                                                                                                      %&C$,&0
J$K0during
known     *.0the )'&0course
                        C$*+&0of$(0discovery.
                                     +C$7&*#80
                                                AB3>7<4A:98
                                                COUNTERCLAIMS           =?66
             $$*!n0Zahedi
          Tooraj     !'&0M.D.
                              0880("Dr.
                                      GN*80Zahedi")
                                             !'&OH0(for$*0his
                                                               '+0counterclaims
                                                                    C$)&*C"!,+0against
                                                                                      !.!+)0Plaintiff
                                                                                                 -"!)((0Janina
                                                                                                             !!0Suarez
                                                                                                                         !*&o0
+)!)&+0as!+0(follows:
states         $""$K+10
        386.18Q Dr.*80Zahedi
                       !'&0brings
                               %*.+0these
                                       )'&+&0Ccounterclaims
                                               $)&*C"!,+0—p0which
                                                               K'C'0Ccounterclaims
                                                                         $)&*C"!,+0directly
                                                                                         *&C)"#0are
                                                                                                  !*&0related
                                                                                                       *&"!)&0to)$0
-"!)((L+0overtime
Plaintiff's    $7&*),&0claims
                         C"!,+0alleged
                                  !""&.&0(see
                                           G+&&0Complaint
                                                 $,M"!)0at!)0ligqq018-33)
                                                                      E3RRH0—p0against
                                                                                !.!+)0Plaintiff
                                                                                          -"!)((0to)$0recover
                                                                                                          *&C$7&*0
!,!.&+0C
damages         !+&0%
              caused    #0-
                       by    "!)((L+0(
                            Plaintiffs    !"*&0)
                                         failure   $0(
                                                  to   !)'(""#0!
                                                      faithfully     0"
                                                                    and   $#!""#0M
                                                                         loyally    &*($*,0'
                                                                                   perform      &*0duties
                                                                                              her       )&+0! 0
                                                                                                              and

*&+M$+%")&+0for
responsibilities    ($*0Dr.
                        *80! '&L+0medical
                            Zahedi's   ,&C!"0practice
                                                 M*!C)C&0and
                                                          !0based
                                                               %!+&0on$0Plaintiff's
                                                                           -"!)((L+0improper
                                                                                         ,M*$M&*0recording
                                                                                                  *&C$*.0of$(0
'$*+0she
hours +'&0(falsely
               !"+&"#0submitted
                      +%,))&0for
                                 ($*0wage
                                     K!.&0payments.
                                            M!#,&)+80000
      387.48Q As+0a!0direct
                        *&C)0*result
                                &+")0of$(0Plaintiff's
                                          -"!)((L+0conduct,
                                                      C$C)0Dr.*80Zahedi
                                                                      !'&0has
                                                                              '!+0suffered
                                                                                   +((&*&0substantial
                                                                                           +%+)!)!"0harm
                                                                                                       '!*,0
!0damages
and !,!.&+0in0an!0amount
                      !,$)0to)$0be%&0determined
                                      &)&*,&0at!)0trial,
                                                      )*!"0but
                                                             %)0not
                                                                 $)0"less
                                                                       &++0than
                                                                           )'!0r$100,000.00.
                                                                                  E2222282280


12345617860
6087496v.9
                                                           -9-60
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 10 of 23 PageID #: 46

 0
                               2348?;8A78B>69>;6S<>3<6
                                     JURISDICTION AND VENUE

        388.38Q This
                  '+0$ *)0'
                      Court  !+0+
                            has   %n&C)0,!
                                subject   ))&*0n
                                        matter   *+C)$0$
                                               jurisdiction  7&*0)
                                                            over  '&0C
                                                                 the  $)&*C"!,+0under
                                                                     counterclaims &*0
 &8878-8013.
 Fed.R.Civ.P.  ER8000
        389.68Q This
                  '+0Court
                       $*)0also
                             !"+$0has
                                  '!+0subject
                                      +%n&C)0matter
                                              ,!))&*0jurisdiction
                                                        n*+C)$0over
                                                                     $7&*0the
                                                                          )'&0counterclaims
                                                                              C$)&*C"!,+0stated
                                                                                            +)!)&0herein
                                                                                                   '&*&0
  &*0U.S.C.
 under  98880§1367,
                 sER140as!+0the
                              )'&0counterclaims
                                  C$)&*C"!,+0arise
                                                   !*+&0out$)0of$(0the
                                                                    )'&0same
                                                                        +!,&0facts,
                                                                               (!C)+0circumstances,
                                                                                      C*C,+)!C&+0and
                                                                                                     !0
 $CC**&C&+0of$(0the
 occurrences     )'&0Cclaims
                       "!,+0asserted
                             !++&*)&0by
                                      %#0Plaintiff
                                         -"!)((0in0the
                                                        )'&0Complaint.
                                                            $,M"!)8000
          690.28Q Venue
                   F&&0is+0proper
                               M*$M&*0in0this
                                           )'+0District
                                                +)*C)0pursuant
                                                         M*+!)0to)$028D30U.S.C.
                                                                           98880§s01391(b)
                                                                                       ER6EG%H0and
                                                                                                !0(c)
                                                                                                    GCH0because
                                                                                                        %&C!+&0a!0
 +%+)!)!"0portion
 substantial    M$*)$0of$(0the
                             )'&0*relevant
                                   &"&7!)0&events
                                             7&)+0or$*0omissions
                                                        $,++$+0giving
                                                                    .7.0rise
                                                                            *+&0to)$0the
                                                                                      )'&0Cclaims
                                                                                            "!,+0occurred
                                                                                                  $CC**&0in0this
                                                                                                               )'+0
 +)*C)80Plaintiff
 district.  -"!)((0was
                      K!+0&employed
                             ,M"$#&0by %#0Dr.
                                            *80Zahedi
                                                !'&0in0this
                                                            )'+0district.
                                                                 +)*C)80
 7t
 Theu
    6Vv wxyuz6
     Parties

       691.E8Q Upon
               9M$0information
                    ($*,!)$0and
                                !0belief,
                                    %&"&(0Plaintiff
                                            -"!)((0is+0a!0resident
                                                              *&+&)0of$(0the
                                                                            )'&0State
                                                                                  )!)&0of$(0New
                                                                                             &K0York,
                                                                                                $*J0
 { &&+0County.
 Queens  $)#80
       692.D8Q Dr.
               *80Zahedi
                   !'&0is+0a!0physician
                                  M'#+C!0duly
                                            "#0licensed
                                                 "C&+&0to)$0practice
                                                               M*!C)C&0medicine
                                                                        ,&C&0in0the
                                                                                      )'&0State
                                                                                            )!)&0of$(0New
                                                                                                       &K0
 $*J80
 York.


         693.R8Q Dr.
                   *80Zahedi
                       !'&0operates,
                               $M&*!)&+0and
                                          !0at!)0all
                                                   !""0times
                                                       ),&+0*relevant,
                                                               &"&7!)0operated,
                                                                        $M&*!)&0two)K$0medical
                                                                                         ,&C!"0offices,
                                                                                                  $((C&+0one
                                                                                                           $&0
 "$C!)&0in0the
 located       )'&0County
                   $)#0of$(0Queens,
                              { &&+0State
                                        )!)&0of$(0New
                                                    &K0York,
                                                        $*J0and
                                                               !0the
                                                                   )'&0other
                                                                        $)'&*0in0the
                                                                                   )'&0County
                                                                                       $)#0of$(0Kings,
                                                                                                  .+0State
                                                                                                           )!)&0
 $(0New
 of   &K0York.
          $*J80
 VPlaintiff's
   |vy}xy~~Xz6<      |u}x6with
                Employment       yxt6Dr.
                                        ;w6Zahedi
                                              vtuy6
          694.58Q In0or$*0about
                           !%$)0December
                                  &C&,%&*020, D202012,
                                                   D2ED0Dr.
                                                          *80Zahedi
                                                              !'&0hired
                                                                     '*&0Plaintiff
                                                                           -"!)((0to)$0work
                                                                                          K$*J0as!+0a!0medical
                                                                                                       ,&C!"0
 !+++)!)0at!)0an!0hourly
 assistant,           '$*"#0*rate
                              !)&0of$(0approximately
                                       !MM*$,!)&"#0$10.
                                                     rE280
         695.T8Q In0this
                     )'+0*role,
                            $"&0Plaintiffs
                                 -"!)((L+0duties
                                                )&+0included,
                                                       C"&0but
                                                                %)0were
                                                                   K&*&0not
                                                                        $)0limited
                                                                            ",)&0to,
                                                                                    )$0answering
                                                                                        !+K&*.0the
                                                                                                  )'&0phone,
                                                                                                      M'$&0
 12345617860
 6087496v.9
                                                         E20
                                                         -10-
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 11 of 23 PageID #: 47

 0
 +C'&".0patient
 scheduling    M!)&)0appointments,
                       !MM$),&)+0verifying
                                     7&*(#.0patient
                                               M!)&)0insurance,
                                                       +*!C&0and
                                                                  !0managing
                                                                      ,!!..0lab
                                                                               "!%0and
                                                                                   !0other
                                                                                       $)'&*0patient
                                                                                             M!)&)0
 )&+)0results.
 test *&+")+80
       696.18Q In0or$*0around
                         !*$0August
                                 .+)011,
                                        EE02014,
                                            D2E50Plaintiff
                                                   -"!)((0*requested,
                                                               &\&+)&0and
                                                                         !0was
                                                                             K!+0permitted,
                                                                                 M&*,))&0to)$0stop
                                                                                                 +)$M0
 K$*J.0(full""0time
 working         ),&0and
                      !0work
                          K$*J0only
                               $"#0one
                                    $&0day
                                        !#0every
                                            &7&*#0other
                                                  $)'&*0week.
                                                        K&&J80
         697.48Q During
                  *.0this
                        )'+0time,
                             ),&0Plaintiff
                                   -"!)((0was
                                             K!+0paid
                                                 M!0an!0hourly
                                                           '$*"#0*rate
                                                                   !)&0of$(0approximately
                                                                            !MM*$,!)&"#0$12.
                                                                                          rED80
       698.38Q In0or$*0around
                        !*$0July"#02016,
                                       D2E10Plaintiff
                                             -"!)((0resumed
                                                       *&+,&0(full-time
                                                                 ""),&0employment
                                                                         &,M"$#,&)0with
                                                                                    K)'0Dr.
                                                                                         *80Zahedi
                                                                                             !'&0
 !0was
 and K!+0paid
         M!0an!0hourly
                   '$*"#0rate
                           *!)&0of$(0approximately
                                     !MM*$,!)&"#0$17.
                                                   rE480
        699.68Q In0or$*0around
                          !*$0January
                                  !!*#02019,
                                         D2E60Plaintiff
                                               -"!)((0was
                                                         K!+0promoted
                                                             M*$,$)&0to)$0office
                                                                           $((C&0manager
                                                                                  ,!!.&*0and
                                                                                          !0was
                                                                                              K!+0paid
                                                                                                  M!0
 !0hourly
 an '$*"#0rate
             *!)&0of$(0approximately
                       !MM*$,!)&"#0$22.
                                     rDD80
         E228Q In0her
         100.      '&*0role
                        *$"&0as!+0office
                                   $((C&0manager,
                                          ,!!.&*0Plaintiff
                                                    -"!)((0assumed
                                                                   !++,&0a!0wide
                                                                               K&0array
                                                                                      !**!#0of$(0new
                                                                                                 &K0duties
                                                                                                        )&+0that
                                                                                                             )'!)0
 C"&0but
 included,  %)0were
               K&*&0not
                     $)0limited
                         ",)&0to,)$0supervision
                                        +M&*7+$0of$(0at!)0"least
                                                               &!+)0three
                                                                    )'*&&0other
                                                                          $)'&*0medical
                                                                                 ,&C!"0assistants,
                                                                                          !+++)!)+0delegation
                                                                                                      &"&.!)$0
 $(0duties,
 of )&+0coordination
            C$$*!)$0with
                         K)'0insurance
                                 +*!C&0providers
                                            M*$7&*+0regarding
                                                        *&.!*.0services
                                                                       +&*7C&+0*rendered,
                                                                                  &&*&0and
                                                                                           !0management
                                                                                                 ,!!.&,&)0of$(0
 7&)$*#80
 inventory.


        E2E8Q In0or$*0around
         101.          !*$0January
                               !!*#02020,
                                      D2D20Plaintiff
                                            -"!)((0received
                                                      *&C&7&0a!0raise
                                                                  *!+&0to)$0an!0hourly
                                                                                  '$*"#0rate
                                                                                         *!)&0of$(0
 !MM*$,!)&"#0$23.
 approximately rDR80
         E2D8Q Given
         102.    I7&0the
                         )'&0substantial
                              +%+)!)!"0trust
                                            )*+)0Dr.
                                                 *80Zahedi
                                                     !'&0placed
                                                            M"!C&0in0Plaintiff,
                                                                        -"!)((0Dr.
                                                                                   *80Zahedi
                                                                                       !'&0also
                                                                                              !"+$0granted
                                                                                                   .*!)&0
 -"!)((0the
 Plaintiff )'&0authority
               !)'$*)#0to)$0hire
                             '*&0and
                                  !0(fire
                                        *&0subordinate
                                             +%$*!)&0employees.
                                                        &,M"$#&&+80
         E2R8Q As
         103.    +0the
                      )'&0office
                          $((C&0manager,
                                 ,!!.&*0Plaintiff
                                            -"!)((0was
                                                      K!+0scheduled
                                                          +C'&"&0to)$0work
                                                                        K$*J0Monday
                                                                             0$!#0through
                                                                                          )'*$.'0Friday
                                                                                                   *!#0
 (*$,069:00am
 from   122!,0to)$0T5:00pm,
                     122M,0with
                             K)'0a!0paid
                                     M!030
                                          R20minute
                                             ,)&0meal
                                                      ,&!"0break
                                                           %*&!J0each
                                                                 &!C'0day,
                                                                      !#0and
                                                                           !0at!)0least
                                                                                    "&!+)0one
                                                                                          $&0Saturday
                                                                                                !)*!#0a!0
 ,$)'0from
 month  (*$,069:00am
               122!,0to)$03:00pm.
                          R122M,800

 12345617860
 6087496v.9
                                                     EE0
                                                     -11-
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 12 of 23 PageID #: 48

 0
         E258Q Plaintiff
         104.  -"!)((0was
                         K!+0Ccompensated
                               $,M&+!)&0at!)0an!0hourly
                                                    '$*"#0rate.
                                                           *!)&800
         E2T8Q Plaintiff
         105.  -"!)((0was
                         K!+0Ccompensated
                               $,M&+!)&0on
                                          $0a!0bi-weekly
                                                %K&&J"#0basis.
                                                          %!++800
         E218Q Plaintiff
         106.   -"!)((0was
                          K!+0compensated
                              C$,M&+!)&0for
                                          ($*0each
                                              &!C'0of$(0the
                                                        )'&0hours
                                                            '$*+0that
                                                                  )'!)0she
                                                                       +'&0reported
                                                                           *&M$*)&0that
                                                                                    )'!)0she
                                                                                         +'&0worked
                                                                                             K$*J&0
 7!0Dr.
 via *80Zahedi's
         !'&L+0payroll
                  M!#*$""0system.
                          +#+)&,80
         E248Q Plaintiff
         107.  -"!)((0generally
                         .&&*!""#0worked
                                   K$*J&040520hours
                                               '$*+0or$*0"less
                                                           &++0per
                                                               M&*0week.
                                                                   K&&J8000
         E238Q As
         108.   +0an!0'hourly
                          $*"#0employee,
                                &,M"$#&&0Plaintiff
                                           -"!)((0was
                                                     K!+0expected
                                                            &M&C)&0to)$0clock
                                                                          C"$CJ0in0when
                                                                                     K'&0performing
                                                                                          M&*($*,.0her
                                                                                                     '&*0job
                                                                                                         n$%0
 )&+0and
 duties !0clock
            C"$CJ0out
                  $)0when
                       K'&0taking
                              )!J.0a!0meal
                                        ,&!"0break,
                                             %*&!J0or$*0"leaving
                                                           &!7.0work.
                                                                  K$*J80
         E268Q Dr.
         109.   *80Zahedi
                    !'&0paid
                           M!0Plaintiff,
                                -"!)((0if(0applicable,
                                                !MM"C!%"&0an!0annual
                                                                 !!"0discretionary
                                                                        +C*&)$!*#0bonus
                                                                                      %$+0equal
                                                                                            &\!"0to)$0forty
                                                                                                      ($*)#0
 '$*+0of$(0pay.
 hours     M!#80
        EE28Q Throughout
         110.  '*$.'$)0her'&*0employment
                              &,M"$#,&)0with
                                          K)'0Dr.
                                               *80Zahedi,
                                                   !'&0Plaintiff's
                                                           -"!)((L+0bonus
                                                                       %$+0payments
                                                                             M!#,&)+0were
                                                                                      K&*&0as!+0
 ($""$K+10December
 follows: &C&,%&*02013,
                   D2ER0$500;
                         rT220December
                               &C&,%&*02014,
                                         D2E50$150;
                                               rET20December
                                                      &C&,%&*02015,
                                                                 D2ET0$100;
                                                                        rE220December
                                                                              &C&,%&*02016,
                                                                                       D2E10
 r1320December
 $680; &C&,%&*02018,
                D2E30$720;
                      r4D20December
                            &C&,%&*02019,
                                     D2E60$880;
                                            r3320December
                                                   &C&,%&*02020,
                                                             D2D20$920.
                                                                    r6D280
 7t
 Theu
    6=u yv|6Practice's
     Medical  VwvxyuXz6Vv   w||6System
                            Payroll  ?zxu6And
                                             9}6Plaintiff's
                                                   V|vy}xy~~Xz6Misuse
                                                                 =yzzu6Of
                                                                         B~6The
                                                                             7tu6System
                                                                                   ?zxu6
       EEE8Q Prior
      111      -*$*0to)$0February
                          &%*!*#02018,
                                   D2E30Dr.
                                         *80Zahedi
                                             !'&0utilized
                                                       )"o&0a!0fingerprint
                                                                  (.&*M*)0verification
                                                                              7&*(C!)$0system
                                                                                           +#+)&,0through
                                                                                                   )'*$.'0
  )$,!)C0Data
 Automatic !)!0Processing,
                -*$C&++.0Inc.C80("ADP")
                                    GN-OH0to)$0track
                                                 )*!CJ0employee
                                                       &,M"$#&&0'hours
                                                                     $*+0worked,
                                                                          K$*J&0(for$*0payroll
                                                                                         M!#*$""0purposes.
                                                                                                 M*M$+&+80
         EED8Q This
         112.   '+0system
                    +#+)&,0required
                           *&\*&0employees
                                    &,M"$#&&+0to)$0clock
                                                   C"$CJ0in0and
                                                              !0out
                                                                  $)0utilizing
                                                                      )"o.0their
                                                                               )'&*0(fingerprints.
                                                                                       .&*M*)+80
         EER8Q As
         113.     +0a!0*result
                              &+")0of$(0the
                                         )'&0fingerprint
                                             (.&*M*)0system,
                                                         +#+)&,0an!0employee
                                                                      &,M"$#&&0would
                                                                               K$"0have
                                                                                     '!7&0to)$0be%&0physically
                                                                                                    M'#+C!""#0
 M*&+&)0to)$0clock
 present      C"$CJ0in0or$*0out
                              $)0(for$*0payroll
                                        M!#*$""0purposes.
                                                M*M$+&+80
         EE58Q In0or$*0around
         114.           !*$0February
                               &%*!*#02018,
                                       D2E30at!)0Plaintiffs
                                                  -"!)((L+0suggestion,
                                                              +..&+)$0Dr.
                                                                          *80Zahedi
                                                                                !'&0*replaced
                                                                                        &M"!C&0the
                                                                                                )'&0

 12345617860
 6087496v.9
                                                    ED0
                                                    -12-
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 13 of 23 PageID #: 49

 0
 (fingerprint
   .&*M*)0verification
              7&*(C!)$0system
                           +#+)&,0with
                                  K)'0a!0system
                                          +#+)&,0that
                                                   )'!)0permitted
                                                        M&*,))&0employees
                                                                  &,M"$#&&+0to)$0Cclock
                                                                                   "$CJ0in0and
                                                                                             !0Cclock
                                                                                                   "$CJ0out
                                                                                                        $)0
 $0their
 on  )'&*0computers
           C$,M)&*+0("Computer
                      GN$,M)&*0System"),
                                   #+)&,OH0(for$*0payroll
                                                   M!#*$""0purposes.
                                                           M*M$+&+80
         EET8Q It)0was
         115.      K!+0later
                       "!)&*0discovered
                             +C$7&*&0that,
                                        )'!)0in0or$*0around
                                                        !*$0July"#02018,
                                                                      D2E30as!+0reported
                                                                                 *&M$*)&0by
                                                                                          %#0other
                                                                                             $)'&*0&employees,
                                                                                                     ,M"$#&&+0
 )'!)0Plaintiff
 that -"!)((0was
                K!+0improperly
                    ,M*$M&*"#0Cclocking
                                  "$CJ.0in0and
                                               !0out $)0using
                                                            +.0the
                                                                 )'&0Computer
                                                                       $,M)&*0System#+)&,0and
                                                                                             !0inflating
                                                                                                 ("!).0her
                                                                                                           '&*0
 '$*+8000
 hours.


         EE18Q Plaintiff
         116.    -"!)((0had
                           '!0another
                               !$)'&*0employee
                                       &,M"$#&&0clock
                                                 C"$CJ0in0(for$*0her
                                                                   '&*0on
                                                                       $0days
                                                                          !#+0before
                                                                               %&($*&0Plaintiff
                                                                                      -"!)((0was
                                                                                                K!+0actually
                                                                                                    !C)!""#0
 0the
 in )'&0office
        $((C&0providing
               M*$7.0services
                          +&*7C&+0for
                                   ($*0Dr.
                                       *80Zahedi.
                                           !'&8000
         EE48Q Plaintiff
         117.   -"!)((0had
                          '!0another
                              !$)'&*0employee
                                      &,M"$#&&0clock
                                               C"$CJ0out
                                                     $)0(for$*0her
                                                               '&*0after
                                                                   !()&*0Plaintiff
                                                                         -"!)((0had
                                                                                   '!0already
                                                                                       !"*&!#0left
                                                                                               "&()0work
                                                                                                    K$*J0
 ($*0the
 for )'&0day.
         !#8000
       EE38Q Upon
         118. 9M$0information
                      ($*,!)$0and
                                   !0belief,
                                        %&"&(0Plaintiff
                                                 -"!)((0misreported
                                                           ,+*&M$*)&0at!)0least
                                                                            "&!+)02D0to)$03R0hours
                                                                                             '$*+0actually
                                                                                                   !C)!""#0
 K$*J&0per
 worked M&*0week
            K&&J0by
                 %#0(falsifying
                      !"+(#.0time
                                ),&0*records.
                                       &C$*+800Some
                                                  $,&0weeks
                                                       K&&J+0more,
                                                              ,$*&0some
                                                                    +$,&0weeks
                                                                             K&&J+0less.
                                                                                     "&++8000
        EE68Q In0or$*0around
         119.          !*$0July"#02018,
                                     D2E30due
                                           &0to,)$0among
                                                     !,$.0other
                                                            $)'&*0things,
                                                                    )'.+0Plaintiff's
                                                                            -"!)((L+0pattern
                                                                                        M!))&*0of$(0inflating
                                                                                                     ("!).0
 )'&0hours
 the '$*+0she
           +'&0reported,
               *&M$*)&0Dr.
                          *80!'&0decided
                              Zahedi   &C&0to)$0revert
                                                   *&7&*)0back
                                                          %!CJ0to)$0the
                                                                    )'&0fingerprint
                                                                        (.&*M*)0system.
                                                                                    +#+)&,80
        ED28Q Despite
         120.  &+M)&0this
                       )'+0decision,
                            &C+$0Plaintiff
                                        -"!)((0resisted
                                                  *&++)&0implementation
                                                             ,M"&,&)!)$0of$(0the)'&0fingerprint
                                                                                       (.&*M*)0system
                                                                                                   +#+)&,0
 !0delayed
 and &"!#&0the
             )'&0implementation
                 ,M"&,&)!)$0of$(0the
                                     )'&0(fmgerprint
                                           .&*M*)0system
                                                      +#+)&,0by
                                                              %#0at!)0"least
                                                                        &!+)0a!0month.
                                                                                ,$)'80
       EDE8Q Upon
         121. 9M$0information
                        ($*,!)$0and
                                      !0belief,
                                          %&"&(0Plaintiff
                                                  -"!)((0provided
                                                            M*$7&0multiple
                                                                     , ")M"&0excuses
                                                                              &C+&+0to)$0deter
                                                                                          &)&*0the
                                                                                                )'&0
 ,M"&,&)!)$0of$(0the
 implementation      )'&0fingerprint
                         (.&*M*)0system.
                                     +#+)&,80
         EDD8Q Upon
         122.     9M$0information
                       ($*,!)$0and
                                     !0belief,
                                         %&"&(0Plaintiff
                                                 -"!)((0lied
                                                           "&0to)$0Dr.
                                                                     *80Zahedi
                                                                         !'&0and
                                                                                !0falsely
                                                                                    (!"+&"#0stated
                                                                                            +)!)&0that
                                                                                                   )'!)0the
                                                                                                        )'&0
 (fingerprint
   .&*M*)0system
              +#+)&,0was
                     K!+0installed.
                           +)!""&80
         EDR8Q Once
         123.  C&0the
                    )'&0(fmgerprint
                          .&*M*)0system
                                     +#+)&,0was
                                            K!+0successfully
                                                +CC&++(""#0*re-implemented,
                                                             &,M"&,&)&0upon
                                                                             M$0information
                                                                                 ($*,!)$0
 12345617860
 6087496v.9
                                             ER0
                                             -13-
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 14 of 23 PageID #: 50

 0
 !0belief,
 and  %&"&(0Plaintiff
              -"!)((0then
                        )'&0impersonated
                             ,M&*+$!)&0Dr.*80Zahedi's
                                                 !'&L+0payroll
                                                             M!#*$""0manager
                                                                     ,!!.&*0and
                                                                             !0Ccalled
                                                                                   !""&0ADP
                                                                                         -0to)$0*request
                                                                                                    &\&+)0
 )'!)0ADP
 that -0permit
            M&*,)0clocking
                    C"$CJ.0in0and
                                  !0out
                                      $)0by
                                          %#0dialing
                                             !".0in.80
        ED58Q Upon
         124.   9M$0information
                      ($*,!)$0and
                                  !0belief,
                                      %&"&(0dialing
                                              !".0in0permitted
                                                           M&*,))&0Plaintiff
                                                                     -"!)((0to)$0clock
                                                                                    C"$CJ0in0and
                                                                                               !0Cclock
                                                                                                     "$CJ0out
                                                                                                          $)0
 K)'$)0using
 without  +.0her
               '&*0fingerprints.
                   (.&*M*)+800
          EDT8Q Upon
         125.    9M$0information
                        ($*,!)$0and
                                    !0belief,
                                        %&"&(0Plaintiff
                                                -"!)((0continued
                                                          C$)&0this
                                                                    )'+0practice
                                                                         M*!C)C&0of$(0inflating
                                                                                       ("!).0her
                                                                                                 '&*0hours
                                                                                                     '$*+0
 $0the
 on )'&0(fingerprint
          .&*M*)0system
                     +#+)&,0(from
                              *$,0August
                                   .+)02018
                                         D2E30until
                                                 )"0January
                                                        !!*#02019.
                                                               D2E680
        ED18Q In0or$*0around
         126.          !*$0January
                               !!*#02019,
                                      D2E60Dr.*80Zahedi
                                                   !'&0implemented
                                                           ,M"&,&)&0a!0password
                                                                          M!++K$*0into
                                                                                     )$0the
                                                                                          )'&0(fingerprint
                                                                                                .&*M*)0
 +#+)&,0to)$0&ensure
 system        +*&0&employees
                      ,M"$#&&+0could
                               C$"0Cclock
                                      "$CJ0in0and
                                                !0Cclock
                                                      "$CJ0out
                                                           $)0using
                                                                +.0only
                                                                     $"#0their
                                                                          )'&*0fingerprints.
                                                                                (.&*M*)+80
         ED48Q Despite
         127.    &+M)&0implementation
                             ,M"&,&)!)$0of$(0the )'&0password
                                                         M!++K$*0in02019,
                                                                        D2E60upon
                                                                                 M$0information
                                                                                       ($*,!)$0and
                                                                                                  !0belief,
                                                                                                      %&"&(0
 -"!)((0was
 Plaintiff K!+0still
               +)""0able
                     !%"&0to)$0Cclock
                                 "$CJ0in0and
                                           !0clock
                                               C"$CJ0out
                                                      $)0and
                                                         !0bypass
                                                             %#M!++0the
                                                                      )'&0(fingerprint
                                                                            .&*M*)0requirement.
                                                                                       *&\*&,&)80
        ED38Q Plaintiff's
         128.   -"!)((L+0misrepresentation
                            ,+*&M*&+&)!)$0of$(0hours
                                                   '$*+0worked
                                                         K$*J&0using
                                                                 +.0Dr.
                                                                      *80Zehedi's
                                                                          &'&L+0payroll
                                                                                   M!#*$""0system
                                                                                            +#+)&,0
 )$$J0place
 took M"!C&0between
            %&)K&&02018
                       D2E30and
                             !02019
                                 D2E60when
                                      K'&0Dr.
                                             *80Zahedi
                                                   !'&0was
                                                          K!+0not
                                                              $)0using
                                                                   +.0the
                                                                        )'&0fingerprint
                                                                            (.&*M*)0system
                                                                                        +#+)&,0(for$*0
 &,M"$#&&0identification.
 employee  &)(C!)$8000
        ED68Q By
         129.    #0having
                    '!7.0other
                             $)'&*0employees
                                   &,M"$#&&+0assist
                                             !+++)0her,
                                                    '&*0Plaintiff's
                                                         -"!)((L+0misrepresentation
                                                                     ,+*&M*&+&)!)$0of$(0hours
                                                                                            '$*+0worked
                                                                                                  K$*J&0
 C$)&0in02020
 continued     D2D20as!+0well.
                         K&""80
 VPlaintiff's
   |vy}xy~~Xz6<  |u}x68Isz67u
              Employment           wy}vxu6P
                                Terminated    Forw 6=y z}x6
                                                    Misconduct

          ER28Q In0or$*0around
         130.            !*$0January
                                  !!*#02021,
                                         D2DE0Plaintiff
                                                 -"!)((0was
                                                           K!+0terminated
                                                                )&*,!)&0for,
                                                                             ($*0among
                                                                                  !,$.0other
                                                                                          $)'&*0things:
                                                                                                )'.+10(1)
                                                                                                        GEH0
 *&C).0&employees
 directing    ,M"$#&&+0to)$0ignore
                            .$*&0incoming
                                   C$,.0calls
                                              C!""+0(from
                                                      *$,0patients
                                                           M!)&)+0during
                                                                       *.0business
                                                                            %+&++0hours;
                                                                                       '$*+0(2)
                                                                                              GDH0watching
                                                                                                  K!)C'.0
 / "0and/or
 Hulu   !Z$*0Netflix
                  &)("0during
                          *.0business
                                  %+&++0hours;
                                            '$*+0(3)GRH0leaving
                                                         "&!7.0work
                                                                   K$*J0during
                                                                            *.0business
                                                                                  %+&++0hours
                                                                                             '$*+0without
                                                                                                   K)'$)0
 C"$CJ.0out
 clocking   $)0and
                 !0seeking
                       +&&J.0wage
                               K!.&0payments
                                      M!#,&)+0(for$*0time
                                                       ),&0not
                                                             $)0attending
                                                                  !))&.0to)$0Dr.
                                                                                 *80Zahedi's
                                                                                      !'&L+0practice
                                                                                                M*!C)C&0or$*0
 M&*($*,.0her
 performing    '&*0duties
                   )&+0and
                           !0responsibilities;
                                *&+M$+%")&+0(4)
                                                  G5H0directing
                                                       *&C).0&employees
                                                                   ,M"$#&&+0to)$0refrain
                                                                                  *&(*!0from
                                                                                          (*$,0scheduling
                                                                                                +C'&".0
 12345617860
 6087496v.9
                                                    E50
                                                    -14-
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 15 of 23 PageID #: 51

 0
 M!)&)+0past
 patients M!+)0a!0Ccertain
                    &*)!0time,
                           ),&0but
                                 %)0within
                                     K)'0business
                                             %+&++0hours;
                                                       '$*+0(5)
                                                              GTH0stealing
                                                                  +)&!".0time
                                                                           ),&0by
                                                                                %#0receiving
                                                                                    *&C&7.0payment
                                                                                               M!#,&)0for
                                                                                                       ($*0
 '$*+0not
 hours $)0worked,
            K$*J&0and!0taking
                           )!J.0personal
                                  M&*+$!"0Ccalls;
                                             !""+0and
                                                   !0(6)
                                                       G1H0taking
                                                           )!J.0personal
                                                                  M&*+$!"0video
                                                                            7&$0calls
                                                                                  C!""+0during
                                                                                        *.0work
                                                                                               K$*J0hours,
                                                                                                    '$*+0
 K'"&0Cclocked
 while   "$CJ&0in.
                 80
        ERE8Q During
         131.   *.0her
                        '&*0shift,
                            +'()0and
                                   !0when
                                        K'&0Cclocked
                                               "$CJ&0in0to)$0the
                                                                )'&0payroll
                                                                    M!#*$""0system,
                                                                            +#+)&,0Plaintiff
                                                                                    -"!)((0would
                                                                                              K$"0watch
                                                                                                    K!)C'0
 / "0and/or
 Hulu !Z$*0Netflix
              &)("0rather
                     *!)'&*0than
                            )'!0perform
                                   M&*($*,0her
                                           '&*0duties.
                                                )&+8000
        ERD8Q Plaintiff
         132.   -"!)((0would
                           K$"0often$()&0refrain
                                           *&(*!0(from
                                                      *$,0clocking
                                                            C"$CJ.0out
                                                                      $)0whenK'&0"leaving
                                                                                    &!7.0the
                                                                                           )'&0office
                                                                                               $((C&0(for$*0an!0
 &)&*,!)&0period
 indeterminate M&*$0of$(0time
                           ),&0to)$0engage
                                     &.!.&0in0activities
                                                 !C)7)&+0unrelated
                                                              *&"!)&0to)$0work.
                                                                            K$*J80
       ERR8Q From
         133.  *$,0June&01,E02020
                                 D2D20until)"0the
                                                )'&0date
                                                    !)&0of$(0her
                                                              '&*0termination,
                                                                  )&*,!)$0Plaintiff
                                                                               -"!)((0would
                                                                                         K$"0participate
                                                                                               M!*)CM!)&0in0a!0
 $K$*J0related
 non-work *&"!)&0video
                  7&$0call
                          C!""0for
                                ($*0at!)0least
                                         "&!+)0one
                                                $&0hour
                                                    '$*0a!0day,
                                                              !#0while
                                                                   K'"&0clocked
                                                                         C"$CJ&0in.
                                                                                  8000
         ER58Q These
         134.   '&+&0non-work
                     $K$*J0related
                              *&"!)&0video
                                      7&$0calls
                                            C!""+0occurred
                                                  $CC**&0at!)069:00
                                                                 1220am
                                                                     !,0until
                                                                         )"010:00
                                                                              E21220am.
                                                                                    !,800
       ERT8Q Plaintiff
         135.  -"!)((0did
                         0not
                             $)0have
                                 '!7&0permission
                                      M&*,++$0(from
                                                   *$,0Dr.
                                                       *80Zahedi
                                                           !'&0to)$0perform
                                                                       M&*($*,0this
                                                                               )'+0personal
                                                                                    M&*+$!"0task
                                                                                             )!+J0on
                                                                                                  $0
 C$,M!#0time.
 company ),&8000
         ER18Q Based
         136.   !+&0on
                      $0Plaintiff's
                         -"!)((L+0actions
                                      !C)$+0of$(0not
                                                   $)0clocking
                                                       C"$CJ.0out
                                                                $)0during
                                                                    *.0a!0personal
                                                                             M&*+$!"0video
                                                                                      7&$0conference,
                                                                                            C$(&*&C&0
 -"!)((0was
 Plaintiff K!+0overpaid
               $7&*M!0at!)0least
                             "&!+)0T50hours
                                      '$*+0per
                                            M&*0weekK&&J0between
                                                          %&)K&&0June&02020
                                                                          D2D20and
                                                                                !0her
                                                                                    '&*0termination
                                                                                         )&*,!)$0of$(0
 &,M"$#,&)8000
 employment.


         ER48Q Plaintiff
         137.  -"!)((0recruited
                         *&C*)&0another
                                    !$)'&*0employee
                                               &,M"$#&&0to)$0assist
                                                             !+++)0in0defrauding
                                                                         &(*!.0Dr.
                                                                                     *80Zahedi
                                                                                         !'&0by%#0having
                                                                                                     '!7.0
 )'&0other
 the $)'&*0employee
           &,M"$#&&0clock
                    C"$CJ0in0on
                               $0Plaintiff
                                  -"!)((Ls+0behalf
                                               %&'!"(0during
                                                      *.0times
                                                              ),&+0Plaintiff
                                                                       -"!)((0was
                                                                                 K!+0not
                                                                                     $)0actually
                                                                                         !C)!""#0working.
                                                                                                  K$*J.8000
         ER38Q On
         138.   0the
                    )'&0days
                          !#+0that
                                 )'!)0Plaintiff
                                      -"!)((0would
                                                K$"0either
                                                      &)'&*0come
                                                             C$,&0in0to)$0work
                                                                            K$*J0late
                                                                                 "!)&0or$*0"leave
                                                                                             &!7&0work
                                                                                                  K$*J0early,
                                                                                                       &!*"#0
 -"!)((0would
 Plaintiff K$"0clock
                 C"$CJ0in0for
                            ($*0a!0full
                                   (""0eight-hour
                                        &.')'$*0shift,
                                                  +'()0despite
                                                         &+M)&0not
                                                                 $)0working
                                                                     K$*J.0the
                                                                               )'&0full
                                                                                   (""0shift.
                                                                                         +'()80
         ER68Q Plaintiff
         139.  -"!)((0would
                         K$"0direct
                               *&C)0her
                                      '&*0subordinates
                                          +%$*!)&+0to)$0refrain
                                                           *&(*!0(from
                                                                     *$,0scheduling
                                                                         +C'&".0patients
                                                                                    M!)&)+0past
                                                                                             M!+)0a!0
 12345617860
 6087496v.9
                                              ET0
                                              -15-
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 16 of 23 PageID #: 52

 0
 C&*)!0time—without
 certain ),&K)'$)0Dr.
                       *80Zahedi's
                           !'&L+0consent—in
                                    C$+&)0order
                                               $*&*0to)$0allow
                                                          !""$K0Plaintiff
                                                                -"!)((0to)$0leave
                                                                               "&!7&0&earlier
                                                                                       !*"&*0than
                                                                                              )'!0her
                                                                                                   '&*0
 +C'&"&0departure
 scheduled  &M!*)*&0time.
                     ),&80
         E528Q On
         140.    0Fridays,
                     *!#+0Plaintiff
                               -"!)((0would
                                         K$"0direct
                                                *&C)0other
                                                       $)'&*0employees
                                                              &,M"$#&&+0to)$0turn
                                                                             )*0off
                                                                                  $((0the
                                                                                      )'&0"lights,
                                                                                            .')+0ignore
                                                                                                     .$*&0
 C$,.0calls
 incoming   C!""+0and
                  !0silence
                      +"&C&0the
                              )'&0phones
                                  M'$&+0so+$0that
                                              )'!)0she
                                                   +'&0Ccould
                                                         $"0watch
                                                              K!)C'0Hulu
                                                                    / "0and/or
                                                                           !Z$*0Netflix
                                                                                    &)("0on
                                                                                            $0the
                                                                                               )'&0office
                                                                                                     $((C&0
 )&"&7+$0while
 television K'"&0she
                   +'&0was
                       K!+0clocked
                           C"$CJ&0in.80
        E5E8Q At)0least
         141.      "&!+)0one
                         $&0employee
                             &,M"$#&&0personally
                                      M&*+$!""#0witnessed
                                                 K)&++&0Plaintiff
                                                           -"!)((0watch
                                                                     K!)C'0Hulu
                                                                           / "0and/or
                                                                                !Z$*0Netflix
                                                                                        &)("0
 &7&*#0Friday
 every *!#0during
              *.0work
                     K$*J0hours.
                           '$*+80
       E5D8Q This
         142.    '+0&employee
                       ,M"$#&&0witnessed
                               K)&++&0Plaintiff
                                         -"!)((0watch
                                                   K!)C'0Hulu
                                                         / "0and/or
                                                              !Z$*0Netflix
                                                                      &)("0every
                                                                             &7&*#0Friday
                                                                                   *!#0from
                                                                                          (*$,0
 0!#02019
 May D2E60to)$0October
               C)$%&*02019.
                       D2E680
        E5R8Q During
         143.      *.0this
                          )'+0period
                                  M&*$0that
                                           )'!)0Plaintiff
                                                -"!)((0was
                                                           K!+0watching
                                                               K!)C'.0Hulu
                                                                        / "0and/or
                                                                             !Z$*0Netflix,
                                                                                     &)("0Plaintiff
                                                                                             -"!)((0was
                                                                                                       K!+0
 C"$CJ&0in0and
 clocked      !0reported
                  *&M$*)&0at!)0"least
                                  &!+)0740hours
                                          '$*+0as!+0time
                                                    ),&0she
                                                          +'&0worked.
                                                              K$*J&80
         E558Q Dr.
         144.   *80Zahedi
                     !'&0compensated
                             C$,M&+!)&0Plaintiff
                                           -"!)((0(for$*0these
                                                            )'&+&0reported
                                                                  *&M$*)&0hours
                                                                            '$*+0despite
                                                                                   &+M)&0the
                                                                                           )'&0(fact
                                                                                                 !C)0that
                                                                                                     )'!)0
 -"!)((0was
 Plaintiff K!+0not
               $)0rendering
                   *&&*.0any
                             !#0services
                                 +&*7C&+0for
                                          ($*0the
                                              )'&0benefit
                                                  %&&()0of$(0Dr.
                                                               *80Zahedi
                                                                   !'&0and/or
                                                                           !Z$*0the
                                                                                  )'&0Practice.
                                                                                      -*!C)C&80
         E5T8Q In0addition
         145.         !)$0to)$0the
                                    )'&0period
                                        M&*$0in0¶142,
                                                    qE5D0upon
                                                           M$0information
                                                               ($*,!)$0and
                                                                             !0belief,
                                                                                 %&"&(0Plaintiff's
                                                                                         -"!)((L+0practice
                                                                                                        M*!C)C&0
 $(0turning
 of  )*.0off
              $((0the
                  )'&0lights
                       ".')+0and
                              !0watching
                                    K!)C'.0Hulu
                                              / "0and/or
                                                      !Z$*0Netflix
                                                              &)("0also
                                                                     !"+$0took
                                                                          )$$J0place
                                                                               M"!C&0(from
                                                                                       *$,0June&01,E02020
                                                                                                        D2D20to)$0
 January
   !!*#01,E02021.
              D2DE8000
         E518Q Based
         146.   !+&0on
                       $0Plaintiff's
                             -"!)((L+0actions
                                             !C)$+0of$(0watching
                                                          K!)C'.0Hulu
                                                                   / "0and/or
                                                                        !Z$*0Netflix
                                                                                  &)("0all!""0day!#0every
                                                                                                       &7&*#0Friday,
                                                                                                             *!#0
 -"!)((0was
 Plaintiff K!+0overpaid
               $7&*M!0(for$*0at!)0least
                                    "&!+)0740hours
                                             '$*+0every
                                                   &7&*#0week
                                                           K&&J0May
                                                                 0!#02019
                                                                     D2E60until
                                                                            )"0the
                                                                                 )'&0date
                                                                                      !)&0of$(0her
                                                                                                  '&*0termination.
                                                                                                        )&*,!)$80
         E548Q Plaintiff
         147.    -"!)((0routinely
                           *$)&"#0neglected
                                       &."&C)&0patients
                                                     M!)&)+0by%#0ignoring
                                                                   .$*.0incoming
                                                                              C$,.0patient
                                                                                       M!)&)0calls
                                                                                               C!""+0or$*0failing
                                                                                                          (!".0
 )$0return
 to *&)*0patient
           M!)&)0calls,
                   C!""+0which
                          K'C'0led
                                "&0to)$0an!0increase
                                                C*&!+&0in0patient
                                                             M!)&)0dissatisfaction.
                                                                     ++!)+(!C)$80

 12345617860
 6087496v.9
                                                       E10
                                                       -16-
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 17 of 23 PageID #: 53

 0
         E538Q Plaintiff
         148.   -"!)((0abused
                           !%+&0her     '&*0position
                                              M$+)$0as!+0office
                                                             $((C&0manager
                                                                    ,!!.&*0by %#0directing
                                                                                    *&C).0her
                                                                                             '&*0subordinates
                                                                                                 +%$*!)&+0to)$0
 &."&C)0patients,
 neglect M!)&)+0which
                   K'C'0"led&0to)$0an!0increase
                                            C*&!+&0in0patient
                                                         M!)&)0dissatisfaction.
                                                                 ++!)+(!C)$80
        E568Q As
         149.   +0a!0*result
                        &+")0of$(0Plaintiff's
                                  -"!)((L+0actions,
                                              !C)$+0numerous
                                                       ,&*$+0patients
                                                                   M!)&)+0negatively
                                                                            &.!)7&"#0reviewed
                                                                                       *&7&K&0Dr.
                                                                                                *80
 !'&L+0practice
 Zahedi's M*!C)C&0on
                   $0various
                      7!*$+0websites
                                K&%+)&+0and
                                         !0social
                                              +$C!"0media
                                                     ,&!0(forums.
                                                             $*,+80
       ET28Q These
         150.  '&+&0negative
                    &.!)7&0reviews
                                *&7&K+0complained
                                           C$,M"!&0of,
                                                       $(0among
                                                           !,$.0other
                                                                   $)'&*0things,
                                                                         )'.+0extended
                                                                                 &)&&0wait
                                                                                          K!)0times,
                                                                                               ),&+0
  !+K&*&0phone
 unanswered M'$&0calls,
                  C!""+0and
                         !0(failure
                               !"*&0to)$0return
                                          *&)*0patient
                                                 M!)&)0phone
                                                         M'$&0calls.
                                                               C!""+80
         ETE8Q It)0has
         151.        '!+0also
                         !"+$0been
                              %&&0discovered
                                      +C$7&*&0that
                                                )'!)0Plaintiff
                                                     -"!)((0also
                                                               !"+$0&engaged
                                                                      .!.&0in0other
                                                                                  $)'&*0activity
                                                                                        !C)7)#0that
                                                                                                 )'!)0was
                                                                                                      K!+0in0
 7$"!)$0of$(0Dr.
 violation      *80Zahedi's
                    !'&L+0office
                              $((C&0policy
                                     M$"C#0and
                                            !0procedures.
                                                M*$C&*&+8000
        ETD8Q The'&0above
         152.       !%$7&0improper
                            ,M*$M&*0activity,
                                    !C)7)#0including
                                                  C".0misrepresentations
                                                             ,+*&M*&+&)!)$+0of$(0hours
                                                                                     '$*+0spent
                                                                                           +M&)0actually
                                                                                                  !C)!""#0
 M&*($*,.0services
 performing +&*7C&+0for
                     ($*0Dr.
                         *80Zahedi
                             !'&0or$*0falsifying
                                         (!"+(#.0time
                                                      ),&0records
                                                           *&C$*+0occurred,
                                                                   $CC**&0(for$*0the
                                                                                   )'&0most
                                                                                       ,$+)0part,
                                                                                            M!*)0on
                                                                                                  $0days
                                                                                                     !#+0
 K'&0Dr.
 when  *80Zahedi
           !'&0was
                  K!+0not
                      $)0physically
                          M'#+C!""#0present
                                       M*&+&)0in0the
                                                    )'&0office.
                                                        $((C&8000
        ETR8Q Many
         153.    0!#0of$(0the
                           )'&0actions
                               !C)$+0*reported
                                         &M$*)&0above
                                                  !%$7&0have
                                                        '!7&0only
                                                             $"#0Ccome
                                                                    $,&0to)$0"light
                                                                               .')0since
                                                                                    +C&0Plaintiff's
                                                                                          -"!)((L+0
 )&*,!)$0(from
 termination   *$,0Dr.
                   *80Zahedi's
                       !'&L+0medical
                                ,&C!"0practice.
                                          M*!C)C&8000
                                        P84?76AB3>7<4A:98=6
                                       FIRST COUNTERCLAIM

         ET58Q 0Dr.
         154.       *80Zahedi
                         !'&0repeats
                                 *&M&!)+0and
                                         !0realleges
                                             *&!""&.&+0each
                                                       &!C'0and
                                                            !0every
                                                                &7&*#0allegation
                                                                      !""&.!)$0contained
                                                                                 C$)!&0above,
                                                                                           !%$7&0as!+0if(0
 (""#0set
 fully +&)0forth
           ($*)'0at!)0length
                      "&.)'0'herein.
                               &*&80
        ETT8Q By
         155.   #0(falsely
                     !"+&"#0and
                            !0knowingly
                                J$K."#0clocking
                                           C"$CJ.0in0to)$0Dr.
                                                              *80!'&L+0payroll
                                                                  Zahedi's M!#*$""0system
                                                                                   +#+)&,0when
                                                                                             K'&0Plaintiff
                                                                                                     -"!)((0
 K!+0not
 was $)0working,
         K$*J.0Plaintiff
                  -"!)((0materially
                             ,!)&*!""#0misrepresented
                                        ,+*&M*&+&)&0the
                                                         )'&0hours
                                                               '$*+0that
                                                                     )'!)0she
                                                                          +'&0sought
                                                                              +$.')0to)$0be%&0paid
                                                                                              M!0(for$*0on
                                                                                                          $0an!0
 '$*"#0basis.
 hourly %!++8000
         ET18Q Plaintiff
         156.  -"!)((0knew
                         J&K0that
                              )'!)0the
                                   )'&0hours
                                       '$*+0she
                                             +'&0submitted
                                                 +%,))&0as!+0hours
                                                               '$*+0worked,
                                                                     K$*J&0and
                                                                             !0(for$*0compensation,
                                                                                        C$,M&+!)$0

 12345617860
 6087496v.9
                                                     E40
                                                     -17-
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 18 of 23 PageID #: 54

 0
 K!+0false
 was (!"+&0at!)0the
                )'&0time
                    ),&0she
                         +'&0submitted
                             +%,))&0the
                                       )'&0hours
                                           '$*+0for
                                                 ($*0payment.
                                                     M!#,&)8000
       ET48Q Plaintiff
         157. -"!)((0misreported
                        ,+*&M$*)&0hours
                                      '$*+0worked
                                            K$*J&0between
                                                    %&)K&&02018
                                                             D2E30and
                                                                   !02019,
                                                                          D2E60during
                                                                                    *.0the
                                                                                         )'&0time
                                                                                             ),&0period
                                                                                                  M&*$0
 K'&0Dr.
 when *80Zahedi
          !'&0was
                 K!+0not
                      $)0using
                           +.0the
                                )'&0(fingerprint
                                      .&*M*)0recording
                                                 *&C$*.0system
                                                           +#+)&,0(for$*0tracking
                                                                         )*!CJ.0&employee's
                                                                                    ,M"$#&&L+0hours.
                                                                                                '$*+8000
         ET38Q Plaintiff
         158.    -"!)((0(further
                              *)'&*0misreported
                                    ,+*&M$*)&0her
                                                  '&*0'hours
                                                        $*+0worked
                                                             K$*J&0in02019
                                                                          D2E60and!0into
                                                                                        )$0&early
                                                                                              !*"#02020,
                                                                                                    D2D20after
                                                                                                          !()&*0
 *80Zahedi
 Dr. !'&0changed
            C'!.&0the
                      )'&0payroll
                          M!#*$""0management
                                    ,!!.&,&)0system
                                                  +#+)&,0back
                                                          %!CJ0to)$0fingerprint
                                                                    (.&*M*)0Cclock
                                                                                  "$CJ0in/out
                                                                                         Z$)0for
                                                                                               ($*0&employees,
                                                                                                     ,M"$#&&+0
 %#0accessing
 by !CC&++.0the
               )'&0payroll
                   M!#*$""0system
                            +#+)&,0and
                                    !0using
                                         +.0a!0password
                                                 M!++K$*0obtained
                                                           $%)!&0(from
                                                                        *$,0the
                                                                            )'&0payroll
                                                                                 M!#*$""0Ccompany
                                                                                           $,M!#0to)$0bypass
                                                                                                       %#M!++0
 )'&0fingerprint
 the (.&*M*)0system.
                 +#+)&,8000
        ET68Q Plaintiff
         159.  -"!)((0(further
                            *)'&*0misreported
                                    ,+*&M$*)&0hours
                                                    '$*+0worked
                                                           K$*J&0in02019
                                                                       D2E60and
                                                                            !0through
                                                                                )'*$.'02020
                                                                                        D2D20by
                                                                                             %#0having
                                                                                                '!7.0
 $)'&*0employee's
 other &,M"$#&&L+0clock
                  C"$CJ0in0or$*0out
                                  $)0(for$*0her
                                            '&*0during
                                                *.0her
                                                       '&*0shifts.
                                                           +'()+8000
         E128Q Plaintiff
         160.     -"!)((0also
                             !"+$0falsely
                                  (!"+&"#0*reported
                                             &M$*)&0'her&*0hours
                                                            '$*+0worked
                                                                  K$*J&0between
                                                                           %&)K&&0June&02020
                                                                                           D2D20and
                                                                                                !0the
                                                                                                    )'&0date
                                                                                                          !)&0of$(0
 '&*0termination
 her )&*,!)$0when
                    K'&0she+'&0(failed
                                  !"&0to)$0clock
                                              C"$CJ0out
                                                    $)0of$(0the
                                                              )'&0payroll
                                                                   M!#*$""0system
                                                                           +#+)&,0during
                                                                                      *.0online
                                                                                            $"&0videos
                                                                                                   7&$+0that
                                                                                                            )'!)0
 -"!)((0participated
 Plaintiff M!*)CM!)&0in0daily
                             !"#0from
                                   (*$,069:00
                                            1220a.m.
                                                 !8,80to)$010:00
                                                           E21220a.m.
                                                                 !8,8000
        E1E8Q Plaintiff
         161.  -"!)((0intentionally
                         )&)$!""#0(falsified
                                          !"+(&0her
                                                   '&*0hours
                                                       '$*+0worked
                                                             K$*J&0using
                                                                     +.0one
                                                                          $&0of$(0the
                                                                                   )'&0(four
                                                                                         $*0methods
                                                                                             ,&)'$+0
 !%$7&0between
 above %&)K&&02018
               D2E30and
                     !0the
                          )'&0date
                              !)&0of$(0her
                                        '&*0termination.
                                            )&*,!)$8000
         E1D8Q Upon
         162.    9M$0information
                        ($*,!)$0and
                                     !0belief,
                                          %&"&(0Plaintiff
                                                    -"!)((0used
                                                               +&0other,
                                                                   $)'&*0undiscovered,
                                                                           +C$7&*&0methods
                                                                                        ,&)'$+0of$(0
 )&)$!""#0falsifying
 intentionally (!"+(#.0her
                          '&*0time
                              ),&0worked
                                   K$*J&0prior
                                          M*$*0to)$02018.
                                                     D2E38000
        E1R8Q Plaintiff
         163.   -"!)((0intentionally
                          )&)$!""#0misrepresented
                                        ,+*&M*&+&)&0to)$0Dr.
                                                              *80Zahedi
                                                                  !'&0that
                                                                         )'!)0she
                                                                                +'&0was
                                                                                    K!+0providing
                                                                                        M*$7.0services
                                                                                                   +&*7C&+0
 )$0Dr.
 to *80Zahedi
        !'&0and
                !0his
                    '+0patients
                         M!)&)+0when
                                  K'&0she+'&0wasK!+0either
                                                      &)'&*0not
                                                             $)0physically
                                                                 M'#+C!""#0in0the
                                                                                 )'&0office,
                                                                                     $((C&0not
                                                                                             $)0providing
                                                                                                 M*$7.0
 +&*7C&+0watching
 services, K!)C'.0Hulu
                    / "0and/or
                           !Z$*0Netflix,
                                    &)("0or$*0taking
                                                 )!J.0personal
                                                         M&*+$!"0video
                                                                  7&$0conference
                                                                        C$(&*&C&0calls.
                                                                                     C!""+8000
         E158Q Dr.
         164.  *80Zahedi
                   !'&0relied
                          *&"&0on
                                 $0Plaintiff's
                                    -"!)((L+0submitted
                                                +%,))&0hours
                                                          '$*+0worked
                                                               K$*J&0and
                                                                      !0hours
                                                                          '$*+0(for$*0which
                                                                                      K'C'0

 12345617860
 6087496v.9
                                                      E30
                                                      -18-
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 19 of 23 PageID #: 55

 0
 -"!)((0clocked
 Plaintiff C"$CJ&0in0to)$0work
                             K$*J0or$*0had
                                       '!0co-workers
                                           C$K$*J&*+0clock
                                                          C"$CJ0her
                                                                '&*0in0to)$0work
                                                                              K$*J0and
                                                                                   !0remitted
                                                                                       *&,))&0wage
                                                                                                K!.&0payments
                                                                                                     M!#,&)+0
 )$0Plaintiff
 to -"!)((0based
              %!+&0on
                    $0those
                           )'$+&0*representations
                                   &M*&+&)!)$+0of$(0alleged
                                                       !""&.&0hours
                                                               '$*+0worked.
                                                                        K$*J&8000
         E1T8Q It)0was
         165.       K!+0reasonable
                         *&!+$!%"&0(for$*0Dr.
                                           *80Zahedi
                                               !'&0to)$0*rely
                                                             &"#0on
                                                                 $0Plaintiff's
                                                                    -"!)((L+0payroll
                                                                                M!#*$""0submissions
                                                                                        +%,++$+0as!+0
 -"!)((0was
 Plaintiff K!+0trusted
               )*+)&0and
                       !0the
                           )'&0office
                               $((C&0manager
                                      ,!!.&*0of$(0Dr.
                                                   *80Zahedi's
                                                       !'&L+0medical
                                                                  ,&C!"0practice.
                                                                          M*!C)C&8000
          E118Q As
         166.     +0a!0*result
                          &+")0of$(0Plaintiff's
                                    -"!)((L+0intentional
                                                    )&)$!"0misrepresentations,
                                                                ,+*&M*&+&)!)$+0Dr.*80Zahedi
                                                                                            !'&0was
                                                                                                    K!+0damaged
                                                                                                        !,!.&0
 0making
 in ,!J.0wage
              K!.&0payments
                     M!#,&)+0to)$0Plaintiff
                                    -"!)((0(for$*0hours
                                                     '$*+0in0which
                                                               K'C'0Plaintiff
                                                                       -"!)((0did
                                                                                 0not
                                                                                     $)0provide
                                                                                          M*$7&0services
                                                                                                  +&*7C&+0(for$*0the
                                                                                                                  )'&0
 %&&()0of$(0Dr.
 benefit      *80Zahedi
                  !'&0or$*0his
                               '+0practice,
                                    M*!C)C&0including
                                                C".0hours
                                                             '$*+0spent
                                                                     +M&)0by
                                                                            %#0Plaintiff
                                                                                -"!)((0not
                                                                                          $)0working,
                                                                                              K$*J.0watching
                                                                                                        K!)C'.0
 / "Z&)("0or$*0other
 Hulu/Netflix        $)'&*0online
                           $"&0programs,
                                    M*$.*!,+0participating
                                                   M!*)CM!).0in0video
                                                                      7&$0conferences,
                                                                             C$(&*&C&+0or$*0when
                                                                                               K'&0Plaintiff
                                                                                                     -"!)((0'has!+0
 "&()0the
 left )'&0office.
          $((C&800000
        E148Q Based
         167.    !+&0on$0the
                             )'&0(foregoing,
                                   $*&.$.0Plaintiff
                                              -"!)((0is+0&entitled
                                                               ))"&0to)$0an!0award
                                                                                 !K!*0of$(0damages
                                                                                              !,!.&+0equal
                                                                                                       &\!"0to)$0the
                                                                                                                 )'&0
 K!.&+0paid
 wages M!0to)$0Plaintiff
                 -"!)((0for
                           ($*0hours
                               '$*+0that
                                      )'!)0Plaintiff
                                           -"!)((0did
                                                     0not$)0actually
                                                                !C)!""#0provide
                                                                            M*$7&0services
                                                                                     +&*7C&+0to)$0Dr.
                                                                                                   *80Zahedi,
                                                                                                        !'&0but
                                                                                                                 %)0
 ($*0which
 for K'C'0Plaintiff
           -"!)((0was
                      K!+0compensated,
                           C$,M&+!)&0in0an!0amount
                                                  !,$)0not  $)0"less
                                                                   &++0than
                                                                       )'!0r$100,000.
                                                                                 E222228000
                              9?69>;6PB4696?<AB>;6AB3>7<4A:98=6
                            AS AND FOR A SECOND COUNTERCLAIM

         E138Q Dr.
         168.       *80Zahedi
                        !'&0repeats
                                 *&M&!)+0and
                                         !0realleges
                                             *&!""&.&+0each
                                                       &!C'0and
                                                            !0&every
                                                                  7&*#0allegation
                                                                       !""&.!)$0Ccontained
                                                                                    $)!&0above,
                                                                                             !%$7&0as!+0if(0
 (""#0set
 fully +&)0forth
           ($*)'0at!)0length
                      "&.)'0'herein.
                               &*&80
         E168Q As
         169.      +0an!0employee
                           &,M"$#&&0of$(0Dr.
                                         *80Zahedi,
                                             !'&0Plaintiff
                                                      -"!)((0owed
                                                                $K&0duties
                                                                       )&+0of$(0good
                                                                                  .$$0(faith
                                                                                         !)'0and
                                                                                              !0undivided
                                                                                                   7&0
 "$#!")#0to)$0Dr.
 loyalty      *80Zahedi
                  !'&0under
                            &*0New
                                  &K0York
                                       $*J0(faithless
                                              !)'"&++0servant
                                                       +&*7!)0doctrine.
                                                                 $C)*&8000
          E428Q In0accordance
         170.         !CC$*!C&0with
                                  K)'0such
                                       +C'0duties,
                                               )&+0Plaintiff
                                                     -"!)((0was
                                                               K!+0obligated
                                                                    $%".!)&0to)$0refrain
                                                                                   *&(*!0from
                                                                                           (*$,0engaging
                                                                                                &.!..0in0
 !C)7)&+0which
 activities K'C'0would
                   K$"0adversely
                            !7&*+&"#0affect
                                       !((&C)0Dr.
                                              *80! '&L+0ability
                                                  Zahedi's   !%")#0to)$0serve
                                                                          +&*7&0the
                                                                                 )'&0practice's
                                                                                     M*!C)C&L+0patients
                                                                                                M!)&)+0and
                                                                                                         !0
 $%)!0payment
 obtain  M!#,&)0(for$*0such
                        +C'0services.
                             +&*7C&+80
         E4E8Q Plaintiff
         171.  -"!)((0engaged
                         &.!.&0in0activities
                                      !C)7)&+0during
                                                 *.0company
                                                        C$,M!#0time
                                                                ),&0that
                                                                     )'!)0were
                                                                          K&*&0in0(furtherance
                                                                                       *)'&*!C&0of$(0'her&*0
 12345617860
 6087496v.9
                                                  E60
                                                  -19-
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 20 of 23 PageID #: 56

 0
 $K0benefit,
 own %&&()0and
              !0adverse
                  !7&*+&0to)$0Dr.
                               *80Zahedi's
                                   !'&L+0ability
                                            !%")#0to)$0service
                                                         +&*7C&0his
                                                                 '+0patients.
                                                                     M!)&)+80
        E4D8Q As
         172.  +0part
                  M!*)0of$(0her
                            '&*0duties,
                                   )&+0Plaintiff
                                         -"!)((0was
                                                   K!+0&expected
                                                         M&C)&0to)$0schedule
                                                                      +C'&"&0patients
                                                                               M!)&)+0(for$*0appointments,
                                                                                               !MM$),&)+0
 !+K&*0phone
 answer M'$&0calls,
              C!""+0and
                     !0supervise
                          +M&*7+&0the)'&0staff
                                          +)!((0during
                                                *.0business
                                                        %+&++0hours.
                                                                 '$*+800
       E4R8Q These
         173.    '&+&0duties
                      )&+0were
                             K&*&0to)$0be%&0performed
                                            M&*($*,&0by
                                                      %#0Plaintiff
                                                         -"!)((0(for$*0the
                                                                          )'&0benefit
                                                                              %&&()0of$(0Dr.
                                                                                           *80!'&0and
                                                                                               Zahedi !0his
                                                                                                          '+0
 ,&C!"0practice.
 medical M*!C)C&80
         E458Q Plaintiff's
         174.     -"!)((L+0disloyalty,
                                  +"$#!")#0dishonesty,
                                              +'$&+)#0fraud,
                                                           (*!0and!0faithlessness
                                                                         (!)'"&++&++0manifested
                                                                                          ,!(&+)&0in0several
                                                                                                           +&7&*!"0
 K!#+0including
 ways,   C".0but%)0not$)0"limited
                                ,)&0to:
                                       )$10(1)
                                           GEH0directing
                                               *&C).0&employees
                                                           ,M"$#&&+0to)$0ignore
                                                                          .$*&0incoming
                                                                                   C$,.0calls
                                                                                             C!""+0(from
                                                                                                     *$,0patients
                                                                                                          M!)&)+0
 *.0business
 during  %+&++0'hours;
                       $*+0(2)
                              GDH0watching
                                  K!)C'.0Hulu/Netflix
                                              / "Z&)("0or$*0other
                                                                 $)'&*0online
                                                                        $"&0programming
                                                                                 M*$.*!,,.0during
                                                                                                *.0business
                                                                                                         %+&++0
 '$*+0G(3)RH0leaving
 hours;       "&!7.0work
                        K$*J0during
                                 *.0business
                                        %+&++0hours
                                                  '$*+0and!0seeking
                                                              +&&J.0payment
                                                                         M!#,&)0for ($*0wages
                                                                                         K!.&+0related
                                                                                                *&"!)&0to)$0those
                                                                                                             )'$+&0
 ),&+0when
 times K'&0she+'&0was
                   K!+0not
                         $)0actually
                             !C)!""#0providing
                                        M*$7.0services
                                                   +&*7C&+0for
                                                            ($*0the
                                                                 )'&0benefit
                                                                     %&&()0of$(0Dr.
                                                                                  *80Zahedi's
                                                                                      !'&L+0medical
                                                                                               ,&C!"0practice;
                                                                                                         M*!C)C&0
 G5H0directing
 (4) *&C).0employees
                 &,M"$#&&+0to)$0refrain
                                   *&(*!0from
                                           (*$,0scheduling
                                                 +C'&".0patients
                                                              M!)&)+0past
                                                                         M!+)0a!0certain
                                                                                  C&*)!0time
                                                                                          ),&0that
                                                                                               )'!)0were
                                                                                                     K&*&0within
                                                                                                            K)'0
 %+&++0'hours;
 business    $*+0G(5)TH0stealing
                         +)&!".0time
                                    ),&0by
                                         %#0*receiving
                                              &C&7.0payment
                                                        M!#,&)0for($*0hours
                                                                       '$*+0not $)0worked;
                                                                                    K$*J&0and
                                                                                             !0(6)
                                                                                                 G1H0conducting
                                                                                                      C$C).0
 M&*+$!"0video
 personal   7&$0calls
                  C!""+0during
                         *.0work
                                  K$*J0hours
                                         '$*+0while
                                               K'"&0clocked
                                                      C"$CJ&0in0and
                                                                   !0receiving
                                                                       *&C&7.0payment
                                                                                    M!#,&)0for
                                                                                             ($*0hours
                                                                                                 '$*+0allegedly
                                                                                                        !""&.&"#0
 K$*J&8000
 worked.


         E4T8Q As
         175.     +0a!0direct
                          *&C)0*result
                                  &+")0of$(0Plaintiff's
                                            -"!)((L+0deliberate
                                                          &"%&*!)&0and
                                                                    !0willful
                                                                        K""("0practice
                                                                                M*!C)C&0of$(0stealing
                                                                                                +)&!".0time
                                                                                                         ),&0by,
                                                                                                               %#0
 !,$.0other
 among   $)'&*0things,
                 )'.+0(falsely
                           !"+&"#0Cclocking
                                    "$CJ.0in0for
                                                 ($*0pay
                                                       M!#0when
                                                            K'&0not
                                                                  $)0working
                                                                      K$*J.0or$*0not
                                                                                   $)0present
                                                                                         M*&+&)0in0the
                                                                                                       )'&0office,
                                                                                                           $((C&0
 -"!)((0(fraudulently
 Plaintiff   *!"&)"#0induced
                          C&0Dr.*80Zahedi
                                          !'&0to)$0remit
                                                      *&,)0compensation
                                                            C$,M&+!)$0to)$0Plaintiff
                                                                              -"!)((0(for$*0services
                                                                                               +&*7C&+0she
                                                                                                        +'&0never
                                                                                                            &7&*0
 *&&*&80
 rendered.


        E418Q Plaintiff
         176. -"!)((0carried
                        C!**&0out
                                $)0this
                                    )'+0practice
                                         M*!C)C&0of$(0stealing
                                                       +)&!".0time
                                                                ),&0without
                                                                     K)'$)0Dr.
                                                                             *80Zahedi
                                                                                   !'&0's+0knowledge
                                                                                              J$K"&.&0
 $*0consent.
 or C$+&)80
         E448Q Based
         177.  !+&0on
                     $0the
                        )'&0(foregoing
                              $*&.$.0breaches
                                       %*&!C'&+0of$(0Plaintiff's
                                                     -"!)((L+0duties
                                                                 )&+0of$(0good
                                                                            .$$0faith
                                                                                 (!)'0and
                                                                                       !0loyalty
                                                                                           "$#!")#0to)$0
 12345617860
 6087496v.9
                                             D20
                                             -20-
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 21 of 23 PageID #: 57

 0
 *80Zahedi,
 Dr. !'&0Dr.
              *80Zahedi
                   !'&0is+0entitled
                                &))"&0to)$0the
                                              )'&0application
                                                    !MM"C!)$0of$(0the
                                                                     )'&0(faithless
                                                                           !)'"&++0servant
                                                                                    +&*7!)0doctrine,
                                                                                               $C)*&0under
                                                                                                         &*0which
                                                                                                              K'C'0
 )'&0Dr.
 the *80Zahedi
         !'&0is+0&entitled
                       ))"&0to)$0*recover
                                      &C$7&*0all!""0compensation
                                                    C$,M&+!)$0that
                                                                    )'!)0was
                                                                          K!+0paid
                                                                               M!0to)$0Plaintiff
                                                                                         -"!)((0during
                                                                                                   *.0the
                                                                                                          )'&0period
                                                                                                              M&*$0
 $(0her
 of '&*0disloyalty,
        +"$#!")#0in0an!0amount
                              !,$)0to)$0be%&0determined
                                                &)&*,&0at!)0trial.
                                                               )*!"80
                               9?69>;6PB46967U84;6AB3>7<4A:98=6
                             AS AND FOR A THIRD COUNTERCLAIM

         E438Q Dr.
         178.       *80Zahedi
                        !'&0repeats
                                 *&M&!)+0and
                                         !0realleges
                                             *&!""&.&+0each
                                                       &!C'0and
                                                            !0&every
                                                                  7&*#0allegation
                                                                       !""&.!)$0Ccontained
                                                                                    $)!&0above,
                                                                                             !%$7&0as!+0if(0
 (""#0set
 fully +&)0forth
           ($*)'0at!)0length
                      "&.)'0'herein.
                               &*&80
         E468Q As
         179.     +0a!0direct
                          *&C)0*result
                                  &+")0of$(0Plaintiffs
                                            -"!)((L+0employment
                                                         &,M"$#,&)0with
                                                                     K)'0Dr.
                                                                          *80!'&0Plaintiff
                                                                              Zahedi, -"!)((0received
                                                                                                *&C&7&0the
                                                                                                         )'&0
 %&&()0of$(0hourly
 benefit      '$*"#0compensation
                     C$,M&+!)$0in0&exchange
                                            C'!.&0(for$*0services.
                                                           +&*7C&+80
         E328Q Plaintiff
         180.   -"!)((0would
                           K$"0regularly
                                  *&."!*"#0engage
                                           &.!.&0in0the
                                                         )'&0practice
                                                             M*!C)C&0of$(0clocking
                                                                           C"$CJ.0in0to)$0the
                                                                                              )'&0Practices'
                                                                                                  -*!C)C&+L0
 M!#*$""0systems
 payroll +#+)&,+0to)$0obtain
                      $%)!0wage
                             K!.&0payments
                                  M!#,&)+0(for$*0hours
                                                  '$*+0and
                                                        !0time
                                                            ),&0that
                                                                 )'!)0Plaintiff
                                                                      -"!)((0was
                                                                                K!+0not$)0working
                                                                                             K$*J.0on
                                                                                                     $0Dr.
                                                                                                         *80
 !'&L+0behalf.
 Zahedi's  %&'!"(8000
        E3E8Q Plaintiff
         181. -"!)((0engaged
                         &.!.&0in0this
                                      )'+0practice
                                           M*!C)C&0of$(0submitted
                                                         +%,))&0hours
                                                                   '$*+0(for$*0wage
                                                                               K!.&0payments
                                                                                    M!#,&)+0without
                                                                                             K)'$)0Dr.
                                                                                                     *80
 !'&L+0knowledge
 Zahedi's J$K"&.&0or$*0consent.
                         C$+&)80
        E3D8Q Plaintiff
         182.     -"!)((0would
                            K$"0clock
                                    C"$CJ0in0and,
                                               !0rather
                                                    *!)'&*0than
                                                           )'!0perform
                                                                M&*($*,0her
                                                                          '&*0job
                                                                              n$%0duties,
                                                                                  )&+0Plaintiff
                                                                                          -"!)((0would
                                                                                                    K$"0
 &.!.&0in0activities
 engage      !C)7)&+0that
                        )'!)0were
                             K&*&0unrelated
                                    *&"!)&0to)$0her
                                                  '&*0job,
                                                      n$%0such
                                                           +C'0as!+0watching
                                                                    K!)C'.0Netflix
                                                                               &)("0and
                                                                                      !0participating
                                                                                          M!*)CM!).0in0
 $K$*J0related
 non-work    *&"!)&0video
                     7&$0calls.
                            C!""+800
         E3R8Q Plaintiff
         183.   -"!)((0would
                          K$"0either
                                  &)'&*0leave
                                         "&!7&0work
                                               K$*J0&early
                                                      !*"#0or$*0arrive
                                                                !**7&0to)$0work
                                                                            K$*J0late,
                                                                                 "!)&0but
                                                                                        %)0*remain
                                                                                             &,!0Cclocked
                                                                                                     "$CJ&0in0
 ($*0those
 for )'$+&0hours
           '$*+0spent
                 +M&)0out
                       $)0of$(0the
                               )'&0office
                                   $((C&0and
                                           !0not
                                               $)0performing
                                                   M&*($*,.0duties
                                                                  )&+0on $0behalf
                                                                              %&'!"(0of$(0Dr.
                                                                                          *80Zahedi.
                                                                                              !'&80
        E358Q The'&0amount
         184.       !,$)0of$(0hours
                                  '$*+0Plaintiff
                                        -"!)((0reported,
                                                  *&M$*)&0(for$*0purposes
                                                                   M*M$+&+0of$(0calculating
                                                                                C!"C"!).0her
                                                                                            '&*0wages,
                                                                                                K!.&+0
 &C&&&0the
 exceeded )'&0number
                 ,%&*0of$(0hours
                           '$*+0she
                                 +'&0actually
                                     !C)!""#0worked.
                                              K$*J&80

 12345617860
 6087496v.9
                                                       DE0
                                                       -21-
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 22 of 23 PageID #: 58

 0
           E3T8Q Plaintiff
           185.  -"!)((0received
                           *&C&7&0compensation
                                    C$,M&+!)$0(for$*0work
                                                        K$*J0she
                                                             +'&0did
                                                                 0not
                                                                     $)0perform.
                                                                         M&*($*,800
        E318Q As
              +0such,
           186.  +C'0Plaintiff
                       -"!)((0is+0not,
                                      $)0and
                                           !0was
                                               K!+0not,
                                                   $)0entitled
                                                        &))"&0to)$0the
                                                                      )'&0sums
                                                                          +,+0of$(0money
                                                                                   ,$&#0received
                                                                                         *&C&7&0from
                                                                                                  (*$,0
 *80Zahedi.
 Dr. !'&80
           E348Q Plaintiff
           187.  -"!)((0received
                           *&C&7&0this
                                    )'+0Ccompensation
                                           $,M&+!)$0at!)0the
                                                            )'&0expense
                                                                &M&+&0of$(0Dr.
                                                                             *80Zahedi.
                                                                                 !'&80
         E338Q Allowing
           188.""$K.0Plaintiff
                          -"!)((0to)$0retain
                                         *&)!0the
                                                )'&0compensation
                                                    C$,M&+!)$0she
                                                                 +'&0received
                                                                     *&C&7&0(for$*0services
                                                                                     +&*7C&+0not
                                                                                              $)0rendered
                                                                                                  *&&*&0
 K$"0be%&0manifestly
 would     ,!(&+)"#0unjust.
                       n+)80
           @U<4<PB4<0*80!'&0*&+M&C)(""#0*&\&+)+0)'!)0)'&0$*)0++&0n.,&)0!+0($""$K+16
           WHEREFORE, Dr. Zahedi respectfully requests that the Court issue judgment as follows:


            G!HQ dismiss
           (a)           +,++0Plaintiff's
                                   -"!)((L+0Complaint
                                                    $,M"!)0in0its)+0entirety,
                                                                            &)*&)#0with
                                                                                      K)'0prejudice;
                                                                                             M*&nC&0
            G%HQ deny    &#0each
                               &!C'0and  !0every
                                                &7&*#0demand,
                                                        &,!0claimC"!,0and!0prayer
                                                                                   M*!#&*0(for$*0relief
                                                                                                 *&"&(0contained
                                                                                                        C$)!&0in0Plaintiff's
                                                                                                                           -"!)((L+0
                         $,M"!)0
            (b)
                         Complaint;

            GCHQ award
            (c)          !K!*0to)$0Dr.
                                    *80Zahedi
                                            !'&0reimbursement
                                                     *&,%*+&,&)0for      ($*0their
                                                                               )'&*0costs,
                                                                                     C$+)+0including
                                                                                              C".0attorneys'
                                                                                                        !))$*&#+0fees;
                                                                                                                      (&&+0and,
                                                                                                                            !0
            GHQ On      0the
                             )'&0First
                                  *+)0Counterclaim,
                                           $)&*C"!,0an!0award!K!*0of$(0damages
                                                                               !,!.&+0equal
                                                                                         &\!"0to)$0the
                                                                                                    )'&0compensation
                                                                                                        C$,M&+!)$0earned&!*&0by
                                                                                                                                   %#0
                         -"!)((0during
                                        *.0the
                                               )'&0period
                                                    M&*$0of$(0time
                                                                ),&0in0which
                                                                           K'C'0she
                                                                                  +'&0was
                                                                                       K!+0a!0disloyal
                                                                                               +"$#!"0employee;
                                                                                                        &,M"$#&&0
            (d)
                         Plaintiff

            G&HQ On      0the
                             )'&0Second
                                    &C$0Counterclaim,
                                               $)&*C"!,0an!0award!K!*0of$(0damages
                                                                                  !,!.&+0to)$0Dr.
                                                                                                 *80Zahedi
                                                                                                      !'&0in0an!0amount
                                                                                                                        !,$)0to)$0be%&0
                         &)&*,&0at!)0trial,
                                             )*!"0but
                                                    %)0not
                                                        $)0"less
                                                              &++0than
                                                                   )'!0$100,000;
                                                                          rE2222200
            (e)
                         determined

            G(HQ On      0the
                             )'&0Third
                                    '*0Counterclaim,
                                             $)&*C"!,0an!0award!K!*0of$(0damages
                                                                                 !,!.&+0to)$0Dr.
                                                                                                *80Zahedi
                                                                                                     !'&0in0an!0amount
                                                                                                                       !,$)0to)$0be%&0
            (f)
                         &)&*,&0at!)0trial,
                         determined          )*!"0but
                                                    %)0not
                                                        $)0"less
                                                              &++0than
                                                                   )'!0$100,000
                                                                          rE222220
            G.HQ grant
            (g)          .*!)0such
                               +C'0$other )'&*0and
                                                !0(further
                                                        *)'&*0relief
                                                               *&"&(0as!+0the
                                                                           )'&0Court
                                                                               $*)0deems
                                                                                      &&,+0just
                                                                                               n+)0and
                                                                                                    !0proper.
                                                                                                        M*$M&*80
 -*+!)0to)$0Federal
 Pursuant          &&*!"0Rule "&0of$(0Civil
                                            7"0Procedure
                                                    -*$C&*&038,  R30Dr.*80Zahedi
                                                                             !'&0hereby
                                                                                      '&*&%#0demands
                                                                                                 &,!+0a!0jury
                                                                                                             n*#0trial
                                                                                                                     )*!"0on
                                                                                                                           $0any
                                                                                                                              !#0
 !0all!""0issues
 and        ++&+0triable
                       )*!%"&0as!+0of$(0*right
                                           .')0by
                                                 %#0a!0jury.
                                                       n*#80
 0
 !)&10Great
            I*&!)0Neck,  &CJ0New &K0York
                                        $*J0
            June&02,D02021
                         D2DE0
 Dated:


                                                                   I9  [0WILD,      [0P.C. -880
                                                                   iidgb^c_for dg_Defendant
                                                                                     ^^b]hbi_
                                                                   GARFUNKEL
                                                                   Attorneys



 12345617860
 6087496v.9
                                                                DD0
                                                                -22-
Case 1:21-cv-01887-AMD-JRC Document 9 Filed 06/02/21 Page 23 of 23 PageID #: 59

 0
                                           #100_c_hjhidg^_feead0
                                           !"7!)$*&0- CC$0+\80
                                           By: /s/ Salvatore Puccio

                                           0!*J#080 !o$0+\80
                                           Salvatore Puccio, Esq.

                                           EEE0I*&!)0&CJ0$!0
                                           Marky A. Suazo, Esq.

                                           I*&!)0&CJ0&K0$*J0EE2DE0
                                           111 Great Neck Road

                                           GTE1H0R6RDD220
                                           Great Neck, New York 11021

 0
                                           (516) 393-2200


 0
 0
  10 Arthur
      *)'*0H./80Forman,
                 $*,!0Esq.+\80
 0 [Law!K0Office
           ((C&0of$(0Arthur
                       *)'*0H./80Forman,
                                  $*,!0P.C.
                                          -880
 TO:

 _ Attorneys
      iidgb^c_for
                 dg_Plaintiff
                      jhabia_
 0 690-20
       2D20Metropolitan
            0&)*$M$")!0Avenue
                            7&&0
 0 Forest
      $*&+)0Hills,
             /""+0NY011375
                         EER4T0




 12345617860
 6087496v.9
                                             DR0
                                             -23-
